(Slip Opinion)              OCTOBER TERM, 2007                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                       KENNEDY v. LOUISIANA

      CERTIORARI TO THE SUPREME COURT OF LOUISIANA

No. 07–343.      Argued April 16, 2008—Decided June 25, 2008; modified
                              October 1, 2008
Louisiana charged petitioner with the aggravated rape of his then-8-
  year-old stepdaughter. He was convicted and sentenced to death un-
  der a state statute authorizing capital punishment for the rape of a
  child under 12. The State Supreme Court affirmed, rejecting peti-
  tioner’s reliance on Coker v. Georgia, 433 U. S. 584, which barred the
  use of the death penalty as punishment for the rape of an adult
  woman but left open the question which, if any, other nonhomicide
  crimes can be punished by death consistent with the Eighth Amend-
  ment. Reasoning that children are a class in need of special protec-
  tion, the state court held child rape to be unique in terms of the harm
  it inflicts upon the victim and society and concluded that, short of
  first-degree murder, there is no crime more deserving of death. The
  court acknowledged that petitioner would be the first person executed
  since the state law was amended to authorize the death penalty for
  child rape in 1995, and that Louisiana is in the minority of jurisdic-
  tions authorizing death for that crime. However, emphasizing that
  four more States had capitalized child rape since 1995 and at least
  eight others had authorized death for other nonhomicide crimes, as
  well as that, under Roper v. Simmons, 543 U. S. 551, and Atkins v.
  Virginia, 536 U. S. 304, it is the direction of change rather than the
  numerical count that is significant, the court held petitioner’s death
  sentence to be constitutional.
Held: The Eighth Amendment bars Louisiana from imposing the death
  penalty for the rape of a child where the crime did not result, and
  was not intended to result, in the victim’s death. Pp. 8–36.
     1. The Amendment’s Cruel and Unusual Punishment Clause
  “draw[s] its meaning from the evolving standards of decency that
  mark the progress of a maturing society.” Trop v. Dulles, 356 U. S.
  86, 101. The standard for extreme cruelty “itself remains the same,
2                        KENNEDY v. LOUISIANA

                                  Syllabus
    but its applicability must change as the basic mores of society
    change.” Furman v. Georgia, 408 U. S. 238, 382. Under the precept
    of justice that punishment is to be graduated and proportioned to the
    crime, informed by evolving standards, capital punishment must “be
    limited to those offenders who commit ‘a narrow category of the most
    serious crimes’ and whose extreme culpability makes them ‘the most
    deserving of execution.’ ” Roper, supra, at 568. Applying this princi-
    ple, the Court held in Roper and Atkins that the execution of juve-
    niles and mentally retarded persons violates the Eighth Amendment
    because the offender has a diminished personal responsibility for the
    crime. The Court also has found the death penalty disproportionate
    to the crime itself where the crime did not result, or was not intended
    to result, in the victim’s death. See, e.g., Coker, supra; Enmund v.
    Florida, 458 U. S. 782. In making its determination, the Court is
    guided by “objective indicia of society’s standards, as expressed in
    legislative enactments and state practice with respect to executions.”
    Roper, supra, at 563.        Consensus is not dispositive, however.
    Whether the death penalty is disproportionate to the crime also de-
    pends on the standards elaborated by controlling precedents and on
    the Court’s own understanding and interpretation of the Eighth
    Amendment’s text, history, meaning, and purpose. Pp. 8–10.
       2. A review of the authorities informed by contemporary norms, in-
    cluding the history of the death penalty for this and other nonhomi-
    cide crimes, current state statutes and new enactments, and the
    number of executions since 1964, demonstrates a national consensus
    against capital punishment for the crime of child rape. Pp. 11–25.
          (a) The Court follows the approach of cases in which objective in-
    dicia of consensus demonstrated an opinion against the death penalty
    for juveniles, see Roper, supra, mentally retarded offenders, see At-
    kins, supra, and vicarious felony murderers, see Enmund, supra.
    Thirty-seven jurisdictions—36 States plus the Federal Government—
    currently impose capital punishment, but only six States authorize it
    for child rape. In 45 jurisdictions, by contrast, petitioner could not be
    executed for child rape of any kind. That number surpasses the 30
    States in Atkins and Roper and the 42 in Enmund that prohibited the
    death penalty under the circumstances those cases considered.
    Pp. 11–16.
          (b) Respondent’s argument that Coker’s general discussion con-
    trasting murder and rape, 433 U. S., at 598, has been interpreted too
    expansively, leading some States to conclude that Coker applies to
    child rape when in fact it does not, is unsound. Coker’s holding was
    narrower than some of its language read in isolation indicates. The
    Coker plurality framed the question as whether, “with respect to rape
    of an adult woman,” the death penalty is disproportionate punish-
    ment, id., at 592, and it repeated the phrase “adult woman” or “adult
                   Cite as: 554 U. S. ____ (2008)                      3

                              Syllabus

female” eight times in discussing the crime or the victim. The dis-
tinction between adult and child rape was not merely rhetorical; it
was central to Coker’s reasoning, including its analysis of legislative
consensus. See, e.g., id., at 595–596. There is little evidence to sup-
port respondent’s contention that state legislatures have understood
Coker to state a broad rule that covers minor victims, and state
courts have uniformly concluded that Coker did not address that
crime. Accordingly, the small number of States that have enacted
the death penalty for child rape is relevant to determining whether
there is a consensus against capital punishment for the rape of a
child. Pp. 17–22.
     (c) A consistent direction of change in support of the death pen-
alty for child rape might counterbalance an otherwise weak demon-
stration of consensus, see, e.g., Atkins, 536 U. S., at 315, but no show-
ing of consistent change has been made here. That five States may
have had pending legislation authorizing death for child rape is not
dispositive because it is not this Court’s practice, nor is it sound, to
find contemporary norms based on legislation proposed but not yet
enacted. Indeed, since the parties submitted their briefs, the legisla-
tion in at least two of the five States has failed. Further, evidence
that, in the last 13 years, six new death penalty statutes have been
enacted, three in the last two years, is not as significant as the data
in Atkins, where 18 States between 1986 and 2001 had enacted legis-
lation prohibiting the execution of mentally retarded persons. See
id., at 314–315. Respondent argues that this case is like Roper be-
cause, there, only five States had shifted their positions between
1989 and 2005, one less State than here. See 543 U. S., at 565. But
the Roper Court emphasized that the slow pace of abolition was coun-
terbalanced by the total number of States that had recognized the
impropriety of executing juvenile offenders. See id., at 566–567.
Here, the fact that only six States have made child rape a capital of-
fense is not an indication of a trend or change in direction comparable
to the one in Roper. The evidence bears a closer resemblance to that
in Enmund, where the Court found a national consensus against
death for vicarious felony murder despite eight jurisdictions having
authorized it. See 458 U. S., at 789, 792. Pp. 22–24.
     (d) Execution statistics also confirm that there is a social consen-
sus against the death penalty for child rape. Nine States have per-
mitted capital punishment for adult or child rape for some length of
time between the Court’s 1972 Furman decision and today; yet no in-
dividual has been executed for the rape of an adult or child since
1964, and no execution for any other nonhomicide offense has been
conducted since 1963. Louisiana is the only State since 1964 that has
sentenced an individual to death for child rape, and petitioner and
4                       KENNEDY v. LOUISIANA

                                  Syllabus

    another man so sentenced are the only individuals now on death row
    in the United States for nonhomicide offenses. Pp. 24–25.
       3. Informed by its own precedents and its understanding of the
    Constitution and the rights it secures, the Court concludes, in its in-
    dependent judgment, that the death penalty is not a proportional
    punishment for the crime of child rape. Pp. 25–37.
          (a) The Court’s own judgment should be brought to bear on the
    death penalty’s acceptability under the Eighth Amendment. See,
    e.g., Coker, supra, at 597. Rape’s permanent and devastating impact
    on a child suggests moral grounds for questioning a rule barring capi-
    tal punishment simply because the crime did not result in the vic-
    tim’s death, but it does not follow that death is a proportionate pen-
    alty for child rape. The constitutional prohibition against excessive
    or cruel and unusual punishments mandates that punishment “be
    exercised within the limits of civilized standards.” Trop, 356 U. S., at
    99–100. Evolving standards of decency counsel the Court to be most
    hesitant before allowing extension of the death penalty, especially
    where no life was taken in the commission of the crime. See, e.g.,
    Coker, 433 U. S., at 597–598; Enmund, 458 U. S., at 797. Consistent
    with those evolving standards and the teachings of its precedents, the
    Court concludes that there is a distinction between intentional first-
    degree murder on the one hand and nonhomicide crimes against in-
    dividuals, even including child rape, on the other. The latter crimes
    may be devastating in their harm, as here, but “in terms of moral de-
    pravity and of the injury to the person and to the public,” they cannot
    compare to murder in their “severity and irrevocability,” id, at 598.
    The Court finds significant the substantial number of executions that
    would be allowed for child rape under respondent’s approach. Al-
    though narrowing aggravators might be used to ensure the death
    penalty’s restrained application in this context, as they are in the
    context of capital murder, all such standards have the potential to re-
    sult in some inconsistency of application. The Court, for example,
    has acknowledged that the requirement of general rules to ensure
    consistency of treatment, see, e.g., Godfrey v. Georgia, 446 U. S. 420,
    and the insistence that capital sentencing be individualized, see, e.g.,
    Woodson v. North Carolina, 428 U. S. 280, have resulted in tension
    and imprecision. This approach might be sound with respect to capi-
    tal murder but it should not be introduced into the justice system
    where death has not occurred. The Court has spent more than 32
    years developing a foundational jurisprudence for capital murder to
    guide the States and juries in imposing the death penalty. Beginning
    the same process for crimes for which no one has been executed in
    more than 40 years would require experimentation in an area where
    a failed experiment would result in the execution of individuals un-
                     Cite as: 554 U. S. ____ (2008)                      5

                                Syllabus

  deserving of death. Pp. 25–32.
        (b) The Court’s decision is consistent with the justifications of-
  fered for the death penalty, retribution and deterrence, see, e.g.,
  Gregg v. Georgia, 428 U. S. 153, 183. Among the factors for deter-
  mining whether retribution is served, the Court must look to whether
  the death penalty balances the wrong to the victim in nonhomicide
  cases. Cf. Roper, supra, at 571. It is not at all evident that the child
  rape victim’s hurt is lessened when the law permits the perpetrator’s
  death, given that capital cases require a long-term commitment by
  those testifying for the prosecution. Society’s desire to inflict death
  for child rape by enlisting the child victim to assist it over the course
  of years in asking for capital punishment forces a moral choice on the
  child, who is not of mature age to make that choice. There are also
  relevant systemic concerns in prosecuting child rape, including the
  documented problem of unreliable, induced, and even imagined child
  testimony, which creates a “special risk of wrongful execution” in
  some cases. Cf. Atkins, supra, at 321. As to deterrence, the evidence
  suggests that the death penalty may not result in more effective en-
  forcement, but may add to the risk of nonreporting of child rape out
  of fear of negative consequences for the perpetrator, especially if he is
  a family member. And, by in effect making the punishment for child
  rape and murder equivalent, a State may remove a strong incentive
  for the rapist not to kill his victim. Pp. 32–37.
     4. The concern that the Court’s holding will effectively block fur-
  ther development of a consensus favoring the death penalty for child
  rape overlooks the principle that the Eighth Amendment is defined
  by “the evolving standards of decency that mark the progress of a
  maturing society,” Trop, 356 U. S., at 101. Confirmed by the Court’s
  repeated, consistent rulings, this principle requires that resort to
  capital punishment be restrained, limited in its instances of applica-
  tion, and reserved for the worst of crimes, those that, in the case of
  crimes against individuals, take the victim’s life. Pp. 37–38.
957 So. 2d 757, reversed and remanded.

  KENNEDY, J., delivered the opinion of the Court, in which STEVENS,
SOUTER, GINSBURG, and BREYER, JJ., joined. ALITO, J., filed a dissenting
opinion, in which ROBERTS, C. J., and SCALIA and THOMAS, JJ., joined.
                       Cite as: 554 U. S. ____ (2008)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 07–343
                                  _________________


  PATRICK KENNEDY, PETITIONER v. LOUISIANA
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF
                      LOUISIANA
               [June 25, 2008; modified October 1, 2008]

   JUSTICE KENNEDY delivered the opinion of the Court.
   The National Government and, beyond it, the separate
States are bound by the proscriptive mandates of the
Eighth Amendment to the Constitution of the United
States, and all persons within those respective jurisdic-
tions may invoke its protection. See Amdts. 8 and 14, §1;
Robinson v. California, 370 U. S. 660 (1962). Patrick
Kennedy, the petitioner here, seeks to set aside his death
sentence under the Eighth Amendment. He was charged
by the respondent, the State of Louisiana, with the aggra-
vated rape of his then-8-year-old stepdaughter. After a
jury trial petitioner was convicted and sentenced to death
under a state statute authorizing capital punishment for
the rape of a child under 12 years of age. See La. Stat.
Ann. §14:42 (West 1997 and Supp. 1998). This case pre-
sents the question whether the Constitution bars respon-
dent from imposing the death penalty for the rape of a
child where the crime did not result, and was not intended
to result, in death of the victim. We hold the Eighth
Amendment prohibits the death penalty for this offense.
The Louisiana statute is unconstitutional.
2                 KENNEDY v. LOUISIANA

                     Opinion of the Court

                              I
   Petitioner’s crime was one that cannot be recounted in
these pages in a way sufficient to capture in full the hurt
and horror inflicted on his victim or to convey the revul-
sion society, and the jury that represents it, sought to
express by sentencing petitioner to death. At 9:18 a.m. on
March 2, 1998, petitioner called 911 to report that his
stepdaughter, referred to here as L. H., had been raped.
He told the 911 operator that L. H. had been in the garage
while he readied his son for school. Upon hearing loud
screaming, petitioner said, he ran outside and found L. H.
in the side yard. Two neighborhood boys, petitioner told
the operator, had dragged L. H. from the garage to the
yard, pushed her down, and raped her. Petitioner claimed
he saw one of the boys riding away on a blue 10-speed
bicycle.
   When police arrived at petitioner’s home between 9:20
and 9:30 a.m., they found L. H. on her bed, wearing a
T-shirt and wrapped in a bloody blanket. She was bleed-
ing profusely from the vaginal area. Petitioner told police
he had carried her from the yard to the bathtub and then
to the bed. Consistent with this explanation, police found
a thin line of blood drops in the garage on the way to the
house and then up the stairs. Once in the bedroom, peti-
tioner had used a basin of water and a cloth to wipe blood
from the victim. This later prevented medical personnel
from collecting a reliable DNA sample.
   L. H. was transported to the Children’s Hospital. An
expert in pediatric forensic medicine testified that L. H.’s
injuries were the most severe he had seen from a sexual
assault in his four years of practice. A laceration to the
left wall of the vagina had separated her cervix from the
back of her vagina, causing her rectum to protrude into
the vaginal structure. Her entire perineum was torn from
the posterior fourchette to the anus. The injuries required
emergency surgery.
                  Cite as: 554 U. S. ____ (2008)               3

                      Opinion of the Court

  At the scene of the crime, at the hospital, and in the first
weeks that followed, both L. H. and petitioner maintained
in their accounts to investigators that L. H. had been
raped by two neighborhood boys. One of L. H.’s doctors
testified at trial that L. H. told all hospital personnel the
same version of the rape, although she reportedly told one
family member that petitioner raped her. L. H. was inter-
viewed several days after the rape by a psychologist. The
interview was videotaped, lasted three hours over two
days, and was introduced into evidence at trial. On the
tape one can see that L. H. had difficulty discussing the
subject of the rape. She spoke haltingly and with long
pauses and frequent movement. Early in the interview,
L. H. expressed reservations about the questions being
asked:
    “I’m going to tell the same story. They just want me
    to change it. . . . They want me to say my Dad did
    it. . . . I don’t want to say it. . . . I tell them the same,
    same story.” Def. Exh. D–7, 01:29:07–:36.
   She told the psychologist that she had been playing in
the garage when a boy came over and asked her about Girl
Scout cookies she was selling; and that the boy “pulled
[her by the legs to] the backyard,” id., at 01:47:41–:52,
where he placed his hand over her mouth, “pulled down
[her] shorts,” Def. Exh. D–8, 00:03:11–:12, and raped her,
id., at 00:14:39–:40.
   Eight days after the crime, and despite L. H.’s insistence
that petitioner was not the offender, petitioner was ar-
rested for the rape. The State’s investigation had drawn
the accuracy of petitioner and L. H.’s story into question.
Though the defense at trial proffered alternative explana-
tions, the case for the prosecution, credited by the jury,
was based upon the following evidence: An inspection of
the side yard immediately after the assault was inconsis-
tent with a rape having occurred there, the grass having
4                 KENNEDY v. LOUISIANA

                     Opinion of the Court

been found mostly undisturbed but for a small patch of
coagulated blood. Petitioner said that one of the perpetra-
tors fled the crime scene on a blue 10-speed bicycle but
gave inconsistent descriptions of the bicycle’s features,
such as its handlebars. Investigators found a bicycle
matching petitioner and L. H.’s description in tall grass
behind a nearby apartment, and petitioner identified it as
the bicycle one of the perpetrators was riding. Yet its tires
were flat, it did not have gears, and it was covered in
spider webs. In addition police found blood on the under-
side of L. H.’s mattress. This convinced them the rape
took place in her bedroom, not outside the house.
  Police also found that petitioner made two telephone
calls on the morning of the rape. Sometime before 6:15
a.m., petitioner called his employer and left a message
that he was unavailable to work that day. Petitioner
called back between 6:30 and 7:30 a.m. to ask a colleague
how to get blood out of a white carpet because his daugh-
ter had “ ‘just become a young lady.’ ” Brief for Respondent
12. At 7:37 a.m., petitioner called B & B Carpet Cleaning
and requested urgent assistance in removing bloodstains
from a carpet. Petitioner did not call 911 until about an
hour and a half later.
  About a month after petitioner’s arrest L. H. was re-
moved from the custody of her mother, who had main-
tained until that point that petitioner was not involved in
the rape. On June 22, 1998, L. H. was returned home and
told her mother for the first time that petitioner had raped
her. And on December 16, 1999, about 21 months after
the rape, L. H. recorded her accusation in a videotaped
interview with the Child Advocacy Center.
  The State charged petitioner with aggravated rape of a
child under La. Stat. Ann. §14:42 (West 1997 and Supp.
1998) and sought the death penalty. At all times relevant
to petitioner’s case, the statute provided:
                 Cite as: 554 U. S. ____ (2008)            5

                     Opinion of the Court

      “A. Aggravated rape is a rape committed . . . where
    the anal or vaginal sexual intercourse is deemed to be
    without lawful consent of the victim because it is
    committed under any one or more of the following cir-
    cumstances:
         .          .           .          .           .
      “(4) When the victim is under the age of twelve
    years. Lack of knowledge of the victim’s age shall not
    be a defense.
         .          .           .          .           .
      “D. Whoever commits the crime of aggravated rape
    shall be punished by life imprisonment at hard labor
    without benefit of parole, probation, or suspension of
    sentence.
      “(1) However, if the victim was under the age of
    twelve years, as provided by Paragraph A(4) of this
    Section:
      “(a) And if the district attorney seeks a capital ver-
    dict, the offender shall be punished by death or life
    imprisonment at hard labor without benefit of parole,
    probation, or suspension of sentence, in accordance
    with the determination of the jury.”
(Since petitioner was convicted and sentenced, the statute
has been amended to include oral intercourse within the
definition of aggravated rape and to increase the age of the
victim from 12 to 13. See La. Stat. Ann. §14:42 (West
Supp. 2007).)
  Aggravating circumstances are set forth in La. Code
Crim. Proc. Ann., Art. 905.4 (West 1997 Supp.). In perti-
nent part and at all times relevant to petitioner’s case, the
provision stated:
       “A. The following shall be considered aggravating
    circumstances:
       “(1) The offender was engaged in the perpetration or
    attempted perpetration of aggravated rape, forcible
6                  KENNEDY v. LOUISIANA

                      Opinion of the Court

    rape, aggravated kidnapping, second degree kidnap-
    ping, aggravated burglary, aggravated arson, aggra-
    vated escape, assault by drive-by shooting, armed
    robbery, first degree robbery, or simple robbery.
         .           .           .         .          .
      “(10) The victim was under the age of twelve years
    or sixty-five years of age or older.”
   The trial began in August 2003. L. H. was then 13
years old. She testified that she “ ‘woke up one morning
and Patrick was on top of [her].’ ” She remembered peti-
tioner bringing her “[a] cup of orange juice and pills
chopped up in it” after the rape and overhearing him on
the telephone saying she had become a “young lady.”
2005–1981, pp. 12, 15, 16 (La. 5/22/07), 957 So. 2d 757,
767, 769, 770. L. H. acknowledged that she had accused
two neighborhood boys but testified petitioner told her to
say this and that it was untrue. Id., at 769.
   The jury having found petitioner guilty of aggravated
rape, the penalty phase ensued. The State presented the
testimony of S. L., who is the cousin and goddaughter of
petitioner’s ex-wife. S. L. testified that petitioner sexually
abused her three times when she was eight years old and
that the last time involved sexual intercourse. Id., at 772.
She did not tell anyone until two years later and did not
pursue legal action.
   The jury unanimously determined that petitioner should
be sentenced to death. The Supreme Court of Louisiana
affirmed. See id., at 779–789, 793; see also State v. Wil-
son, 96–1392, 96–2076 (La. 12/13/96), 685 So. 2d 1063
(upholding the constitutionality of the death penalty for
child rape). The court rejected petitioner’s reliance on
Coker v. Georgia, 433 U. S. 584 (1977), noting that, while
Coker bars the use of the death penalty as punishment for
the rape of an adult woman, it left open the question
which, if any, other nonhomicide crimes can be punished
                 Cite as: 554 U. S. ____ (2008)            7

                     Opinion of the Court

by death consistent with the Eighth Amendment. Because
“ ‘children are a class that need special protection,’ ” the
state court reasoned, the rape of a child is unique in terms
of the harm it inflicts upon the victim and our society. 957
So. 2d, at 781.
    The court acknowledged that petitioner would be the
first person executed for committing child rape since La.
Stat. Ann. §14:42 was amended in 1995 and that Louisi-
ana is in the minority of jurisdictions that authorize the
death penalty for the crime of child rape. But following
the approach of Roper v. Simmons, 543 U. S. 551 (2005),
and Atkins v. Virginia, 536 U. S. 304 (2002), it found
significant not the “numerical counting of which [S]tates
. . . stand for or against a particular capital prosecution,”
but “the direction of change.” 957 So. 2d, at 783 (emphasis
deleted). Since 1993, the court explained, four more
States—Oklahoma, South Carolina, Montana, and Geor-
gia—had capitalized the crime of child rape and at least
eight States had authorized capital punishment for other
nonhomicide crimes. By its count, 14 of the then-38 States
permitting capital punishment, plus the Federal Govern-
ment, allowed the death penalty for nonhomicide crimes
and 5 allowed the death penalty for the crime of child
rape. See id., at 785–786.
    The state court next asked whether “child rapists rank
among the worst offenders.” Id., at 788. It noted the
severity of the crime; that the execution of child rapists
would serve the goals of deterrence and retribution; and
that, unlike in Atkins and Roper, there were no character-
istics of petitioner that tended to mitigate his moral cul-
pability. Id., at 788–789. It concluded: “[S]hort of first-
degree murder, we can think of no other non-homicide
crime more deserving [of capital punishment].” Id., at
789.
    On this reasoning the Supreme Court of Louisiana
rejected petitioner’s argument that the death penalty for
8                  KENNEDY v. LOUISIANA

                      Opinion of the Court

the rape of a child under 12 years is disproportionate and
upheld the constitutionality of the statute. Chief Justice
Calogero dissented. Coker, supra, and Eberheart v. Geor-
gia, 433 U. S. 917 (1977), in his view, “set out a bright-line
and easily administered rule” that the Eighth Amendment
precludes capital punishment for any offense that does not
involve the death of the victim. 957 So. 2d, at 794.
  We granted certiorari. See 552 U. S. ___ (2008).
                              II
   The Eighth Amendment, applicable to the States
through the Fourteenth Amendment, provides that
“[e]xcessive bail shall not be required, nor excessive fines
imposed, nor cruel and unusual punishments inflicted.”
The Amendment proscribes “all excessive punishments, as
well as cruel and unusual punishments that may or may
not be excessive.” Atkins, 536 U. S., at 311, n. 7. The
Court explained in Atkins, id., at 311, and Roper, supra, at
560, that the Eighth Amendment’s protection against
excessive or cruel and unusual punishments flows from
the basic “precept of justice that punishment for [a] crime
should be graduated and proportioned to [the] offense.”
Weems v. United States, 217 U. S. 349, 367 (1910).
Whether this requirement has been fulfilled is determined
not by the standards that prevailed when the Eighth
Amendment was adopted in 1791 but by the norms that
“currently prevail.” Atkins, supra, at 311. The Amend-
ment “draw[s] its meaning from the evolving standards of
decency that mark the progress of a maturing society.”
Trop v. Dulles, 356 U. S. 86, 101 (1958) (plurality opinion).
This is because “[t]he standard of extreme cruelty is not
merely descriptive, but necessarily embodies a moral
judgment. The standard itself remains the same, but its
applicability must change as the basic mores of society
change.” Furman v. Georgia, 408 U. S. 238, 382 (1972)
(Burger, C. J., dissenting).
                 Cite as: 554 U. S. ____ (2008)           9

                     Opinion of the Court

   Evolving standards of decency must embrace and ex-
press respect for the dignity of the person, and the pun-
ishment of criminals must conform to that rule. See Trop,
supra, at 100 (plurality opinion). As we shall discuss,
punishment is justified under one or more of three princi-
pal rationales: rehabilitation, deterrence, and retribution.
See Harmelin v. Michigan, 501 U. S. 957, 999 (1991)
(KENNEDY, J., concurring in part and concurring in judg-
ment); see also Part IV–B, infra. It is the last of these,
retribution, that most often can contradict the law’s own
ends. This is of particular concern when the Court inter-
prets the meaning of the Eighth Amendment in capital
cases. When the law punishes by death, it risks its own
sudden descent into brutality, transgressing the constitu-
tional commitment to decency and restraint.
   For these reasons we have explained that capital pun-
ishment must “be limited to those offenders who commit ‘a
narrow category of the most serious crimes’ and whose
extreme culpability makes them ‘the most deserving of
execution.’ ” Roper, supra, at 568 (quoting Atkins, supra,
at 319). Though the death penalty is not invariably un-
constitutional, see Gregg v. Georgia, 428 U. S. 153 (1976),
the Court insists upon confining the instances in which
the punishment can be imposed.
   Applying this principle, we held in Roper and Atkins
that the execution of juveniles and mentally retarded
persons are punishments violative of the Eighth Amend-
ment because the offender had a diminished personal
responsibility for the crime. See Roper, supra, at 571–573;
Atkins, supra, at 318, 320. The Court further has held
that the death penalty can be disproportionate to the
crime itself where the crime did not result, or was not
intended to result, in death of the victim. In Coker, 433
U. S. 584, for instance, the Court held it would be uncon-
stitutional to execute an offender who had raped an adult
woman. See also Eberheart, supra (holding unconstitu-
10                KENNEDY v. LOUISIANA

                     Opinion of the Court

tional in light of Coker a sentence of death for the kidnap-
ing and rape of an adult woman). And in Enmund v.
Florida, 458 U. S. 782 (1982), the Court overturned the
capital sentence of a defendant who aided and abetted a
robbery during which a murder was committed but did not
himself kill, attempt to kill, or intend that a killing would
take place. On the other hand, in Tison v. Arizona, 481
U. S. 137 (1987), the Court allowed the defendants’ death
sentences to stand where they did not themselves kill
the victims but their involvement in the events leading
up to the murders was active, recklessly indifferent, and
substantial.
   In these cases the Court has been guided by “objective
indicia of society’s standards, as expressed in legislative
enactments and state practice with respect to executions.”
Roper, 543 U. S., at 563; see also Coker, supra, at 593–597
(plurality opinion) (finding that both legislatures and
juries had firmly rejected the penalty of death for the rape
of an adult woman); Enmund, supra, at 788 (looking to
“historical development of the punishment at issue, legis-
lative judgments, international opinion, and the sentenc-
ing decisions juries have made”). The inquiry does not end
there, however. Consensus is not dispositive. Whether
the death penalty is disproportionate to the crime commit-
ted depends as well upon the standards elaborated by
controlling precedents and by the Court’s own understand-
ing and interpretation of the Eighth Amendment’s text,
history, meaning, and purpose. See id., at 797–801;
Gregg, supra, at 182–183 (joint opinion of Stewart, Powell,
and STEVENS, JJ.); Coker, supra, at 597–600 (plurality
opinion).
   Based both on consensus and our own independent
judgment, our holding is that a death sentence for one who
raped but did not kill a child, and who did not intend to
assist another in killing the child, is unconstitutional
under the Eighth and Fourteenth Amendments.
                 Cite as: 554 U. S. ____ (2008)           11

                     Opinion of the Court

                              III
                               A
   The existence of objective indicia of consensus against
making a crime punishable by death was a relevant con-
cern in Roper, Atkins, Coker, and Enmund, and we follow
the approach of those cases here. The history of the death
penalty for the crime of rape is an instructive beginning
point.
   In 1925, 18 States, the District of Columbia, and the
Federal Government had statutes that authorized the
death penalty for the rape of a child or an adult. See
Coker, supra, at 593 (plurality opinion). Between 1930
and 1964, 455 people were executed for those crimes. See
5 Historical Statistics of the United States: Earliest Times
to the Present, pp. 5–262 to 5–263 (S. Carter et al. eds.
2006) (Table Ec343–357). To our knowledge the last
individual executed for the rape of a child was Ronald
Wolfe in 1964. See H. Frazier, Death Sentences in Mis-
souri, 1803–2005: A History and Comprehensive Registry
of Legal Executions, Pardons, and Commutations 143
(2006).
   In 1972, Furman invalidated most of the state statutes
authorizing the death penalty for the crime of rape; and in
Furman’s aftermath only six States reenacted their capital
rape provisions. Three States—Georgia, North Carolina,
and Louisiana—did so with respect to all rape offenses.
Three States—Florida, Mississippi, and Tennessee—did so
with respect only to child rape. See Coker, supra, at 594–
595 (plurality opinion). All six statutes were later invali-
dated under state or federal law. See Coker, supra (strik-
ing down Georgia’s capital rape statute); Woodson v. North
Carolina, 428 U. S. 280, 287, n. 6, 301–305 (1976) (plural-
ity opinion) (striking down North Carolina’s mandatory
death penalty statute); Roberts v. Louisiana, 428 U. S. 325
(1976) (striking down Louisiana’s mandatory death pen-
alty statute); Collins v. State, 550 S. W. 2d 643, 646 (Tenn.
12                KENNEDY v. LOUISIANA

                     Opinion of the Court

1977) (striking down Tennessee’s mandatory death pen-
alty statute); Buford v. State, 403 So. 2d 943, 951 (Fla.
1981) (holding unconstitutional the imposition of death for
child rape); Leatherwood v. State, 548 So. 2d 389, 402–403
(Miss. 1989) (striking down the death penalty for child
rape on state-law grounds).
  Louisiana reintroduced the death penalty for rape of a
child in 1995. See La. Stat. Ann. §14:42 (West Supp.
1996). Under the current statute, any anal, vaginal, or
oral intercourse with a child under the age of 13 consti-
tutes aggravated rape and is punishable by death. See La.
Stat. Ann. §14:42 (West Supp. 2007). Mistake of age is not
a defense, so the statute imposes strict liability in this
regard. Five States have since followed Louisiana’s lead:
Georgia, see Ga. Code Ann. §16–6–1 (2007) (enacted 1999);
Montana, see Mont. Code Ann. §45–5–503 (2007) (enacted
1997); Oklahoma, see Okla. Stat., Tit. 10, §7115(K) (West
2007 Supp.) (enacted 2006); South Carolina, see S. C. Code
Ann. §16–3–655(C)(1) (Supp. 2007) (enacted 2006); and
Texas, see Tex. Penal Code Ann. §12.42(c)(3) (West Supp.
2007) (enacted 2007); see also Tex. Penal Code Ann.
§22.021(a) (West Supp. 2007). Four of these States’ stat-
utes are more narrow than Louisiana’s in that only of-
fenders with a previous rape conviction are death eligible.
See Mont. Code Ann. §45–5–503(3)(c); Okla. Stat., Tit. 10,
§7115(K); S. C. Code Ann. §16–3–655(C)(1); Tex. Penal
Code Ann. §12.42(c)(3). Georgia’s statute makes child
rape a capital offense only when aggravating circum-
stances are present, including but not limited to a prior
conviction. See Ga. Code Ann. §17–10–30 (Supp. 2007).
  By contrast, 44 States have not made child rape a capi-
tal offense. As for federal law, Congress in the Federal
Death Penalty Act of 1994 expanded the number of federal
crimes for which the death penalty is a permissible sen-
tence, including certain nonhomicide offenses; but it did
not do the same for child rape or abuse. See 108 Stat.
                 Cite as: 554 U. S. ____ (2008)           13

                     Opinion of the Court

1972 (codified as amended in scattered sections of 18
U. S. C.). Under 18 U. S. C. §2245, an offender is death
eligible only when the sexual abuse or exploitation results
in the victim’s death.
   Petitioner claims the death penalty for child rape is not
authorized in Georgia, pointing to a 1979 decision in
which the Supreme Court of Georgia stated that
“[s]tatutory rape is not a capital crime in Georgia.” Pres-
nell v. State, 243 Ga. 131, 132–133, 252 S. E. 2d 625, 626.
But it appears Presnell was referring to the separate crime
of statutory rape, which is not a capital offense in Georgia,
see Ga. Code Ann. §26–2018 (1969); cf. Ga. Code. Ann.
§16–6–3 (2007). The State’s current capital rape statute,
by contrast, is explicit that the rape of “[a] female who is
less than ten years of age” is punishable “by death.” Ga.
Code Ann. §§16–6–1(a)(2), (b) (2007). Based on a recent
statement by the Supreme Court of Georgia it must be
assumed that this law is still in force: “Neither the United
States Supreme Court, nor this Court, has yet addressed
whether the death penalty is unconstitutionally dispropor-
tionate for the crime of raping a child.” State v. Velazquez,
283 Ga. 206, 208, 657 S. E. 2d 838, 840 (2008).
   Respondent would include Florida among those States
that permit the death penalty for child rape. The state
statute does authorize, by its terms, the death penalty for
“sexual battery upon . . . a person less than 12 years of
age.” Fla. Stat. §794.011(2) (2007); see also §921.141(5)
(2007). In 1981, however, the Supreme Court of Florida
held the death penalty for child sexual assault to be un-
constitutional. See Buford, supra. It acknowledged that
Coker addressed only the constitutionality of the death
penalty for rape of an adult woman, 403 So. 2d, at 950, but
held that “[t]he reasoning of the justices in Coker . . .
compels [the conclusion] that a sentence of death is grossly
disproportionate and excessive punishment for the crime
of sexual assault and is therefore forbidden by the Eighth
14                 KENNEDY v. LOUISIANA

                      Opinion of the Court

Amendment as cruel and unusual punishment,” id., at
951. Respondent points out that the state statute has not
since been amended. Pursuant to Fla. Stat. §775.082(2)
(2007), however, Florida state courts have understood
Buford to bind their sentencing discretion in child rape
cases. See, e.g., Gibson v. State, 721 So. 2d 363, 367, and
n. 2 (Fla. App. 1998) (deeming it irrelevant that “the Flor-
ida Legislature never changed the wording of the sexual
battery statute”); Cooper v. State, 453 So. 2d 67 (Fla. App.
1984) (“After Buford, death was no longer a possible pen-
alty in Florida for sexual battery”); see also Fla. Stat.
§775.082(2) (“In the event the death penalty in a capital
felony is held to be unconstitutional by the Florida Su-
preme Court . . . the court having jurisdiction over a per-
son previously sentenced to death for a capital felony . . .
shall sentence such person to life imprisonment”).
   Definitive resolution of state-law issues is for the States’
own courts, and there may be disagreement over the
statistics. It is further true that some States, including
States that have addressed the issue in just the last few
years, have made child rape a capital offense. The sum-
mary recited here, however, does allow us to make certain
comparisons with the data cited in the Atkins, Roper, and
Enmund cases.
   When Atkins was decided in 2002, 30 States, including
12 noncapital jurisdictions, prohibited the death penalty
for mentally retarded offenders; 20 permitted it. See 536
U. S., at 313–315. When Roper was decided in 2005, the
numbers disclosed a similar division among the States: 30
States prohibited the death penalty for juveniles, 18 of
which permitted the death penalty for other offenders; and
20 States authorized it. See 543 U. S., at 564. Both in
Atkins and in Roper, we noted that the practice of execut-
ing mentally retarded and juvenile offenders was infre-
quent. Only five States had executed an offender known
to have an IQ below 70 between 1989 and 2002, see At-
                     Cite as: 554 U. S. ____ (2008)                    15

                          Opinion of the Court

kins, supra, at 316; and only three States had executed a
juvenile offender between 1995 and 2005, see Roper, su-
pra, at 564–565.
   The statistics in Enmund bear an even greater similar-
ity to the instant case. There eight jurisdictions had
authorized imposition of the death penalty solely for par-
ticipation in a robbery during which an accomplice com-
mitted murder, see 458 U. S., at 789, and six defendants
between 1954 and 1982 had been sentenced to death for
felony murder where the defendant did not personally
commit the homicidal assault, id., at 794. These facts, the
Court concluded, “weigh[ed] on the side of rejecting capital
punishment for the crime.” Id., at 793.
   The evidence of a national consensus with respect to the
death penalty for child rapists, as with respect to juve-
niles, mentally retarded offenders, and vicarious felony
murderers, shows divided opinion but, on balance, an
opinion against it. Thirty-seven jurisdictions—36 States
plus the Federal Government—have the death penalty.
As mentioned above, only six of those jurisdictions author-
ize the death penalty for rape of a child. Though our
review of national consensus is not confined to tallying the
number of States with applicable death penalty legisla-
tion, it is of significance that, in 45 jurisdictions, petitioner
could not be executed for child rape of any kind. That
number surpasses the 30 States in Atkins and Roper and
the 42 States in Enmund that prohibited the death pen-
alty under the circumstances those cases considered.*
——————
   * When issued and announced on June 25, 2008, the Court’s decision
neither noted nor discussed the military penalty for rape under the
Uniform Code of Military Justice. See 10 U. S. C. §§856, 920; Manual
for Courts-Martial, United States, Part IV, ¶45.f(1) (2008). In a peti-
tion for rehearing respondent argues that the military penalty bears on
our consideration of the question in this case. For the reasons set forth
in the statement respecting the denial of rehearing, post, p. ___, we find
that the military penalty does not affect our reasoning or conclusions.
16                KENNEDY v. LOUISIANA

                     Opinion of the Court

                              B
   At least one difference between this case and our Eighth
Amendment proportionality precedents must be ad-
dressed. Respondent and its amici suggest that some
States have an “erroneous understanding of this Court’s
Eighth Amendment jurisprudence.” Brief for Missouri
Governor Matt Blunt et al. as Amici Curiae 10. They
submit that the general propositions set out in Coker,
contrasting murder and rape, have been interpreted in too
expansive a way, leading some state legislatures to con-
clude that Coker applies to child rape when in fact its
reasoning does not, or ought not, apply to that specific
crime.
   This argument seems logical at first, but in the end it is
unsound. In Coker, a four-Member plurality of the Court,
plus Justice Brennan and Justice Marshall in concurrence,
held that a sentence of death for the rape of a 16-year-old
woman, who was a minor under Georgia law, see Ga. Code
Ann. §74–104 (1973), yet was characterized by the Court
as an adult, was disproportionate and excessive under the
Eighth Amendment. See 433 U. S., at 593–600; see also
id., at 600 (Brennan, J., concurring in judgment); ibid.
(Marshall, J., concurring in judgment). (The Court did not
explain why the 16-year-old victim qualified as an adult,
but it may be of some significance that she was married,
had a home of her own, and had given birth to a son three
weeks prior to the rape. See Brief for Petitioner in Coker
v. Georgia, O. T. 1976, No. 75–5444, pp. 14–15.)
   The plurality noted that only one State had a valid
statute authorizing the death penalty for adult rape and
that “in the vast majority of cases, at least 9 out of 10,
juries ha[d] not imposed the death sentence.” Coker, 433
U. S., at 597; see also id., at 594 (“Of the 16 States in
which rape had been a capital offense, only three provided
the death penalty for rape of an adult woman in their
revised statutes—Georgia, North Carolina, and Louisiana.
                  Cite as: 554 U. S. ____ (2008)            17

                      Opinion of the Court

In the latter two States, the death penalty was mandatory
for those found guilty, and those laws were invalidated by
Woodson and Roberts”). This “history and . . . objective
evidence of the country’s present judgment concerning the
acceptability of death as a penalty for rape of an adult
woman,” id., at 593, confirmed the Court’s independent
judgment that punishing adult rape by death was not
proportional:
      “Rape is without doubt deserving of serious pun-
    ishment; but in terms of moral depravity and of the
    injury to the person and to the public, it does not com-
    pare with murder, which does involve the unjustified
    taking of human life. Although it may be accompa-
    nied by another crime, rape by definition does not in-
    clude the death of . . . another person. The murderer
    kills; the rapist, if no more than that, does not. . . . We
    have the abiding conviction that the death penalty,
    which ‘is unique in its severity and irrevocability,’
    Gregg v. Georgia, 428 U. S., at 187, is an excessive
    penalty for the rapist who, as such, does not take hu-
    man life.” Id., at 598 (footnote omitted).
   Confined to this passage, Coker’s analysis of the Eighth
Amendment is susceptible of a reading that would prohibit
making child rape a capital offense. In context, however,
Coker’s holding was narrower than some of its language
read in isolation. The Coker plurality framed the question
as whether, “with respect to rape of an adult woman,” the
death penalty is disproportionate punishment. Id., at 592.
And it repeated the phrase “an adult woman” or “an adult
female” in discussing the act of rape or the victim of rape
eight times in its opinion. See Coker, supra. The distinc-
tion between adult and child rape was not merely rhetori-
cal; it was central to the Court’s reasoning. The opinion
does not speak to the constitutionality of the death penalty
for child rape, an issue not then before the Court. In
18                 KENNEDY v. LOUISIANA

                      Opinion of the Court

discussing the legislative background, for example, the
Court noted:
     “Florida, Mississippi, and Tennessee also authorized
     the death penalty in some rape cases, but only where
     the victim was a child and the rapist an adult. The
     Tennessee statute has since been invalidated because
     the death sentence was mandatory. The upshot is
     that Georgia is the sole jurisdiction in the United
     States at the present time that authorizes a sentence
     of death when the rape victim is an adult woman, and
     only two other jurisdictions provide capital punish-
     ment when the victim is a child. . . . [This] obviously
     weighs very heavily on the side of rejecting capi-
     tal punishment as a suitable penalty for raping an
     adult woman.” Id., at 595–596 (citation and footnote
     omitted).
   Still, respondent contends, it is possible that state legis-
latures have understood Coker to state a broad rule that
covers the situation of the minor victim as well. We see
little evidence of this. Respondent cites no reliable data to
indicate that state legislatures have read Coker to bar
capital punishment for child rape and, for this reason,
have been deterred from passing applicable death penalty
legislation. In the absence of evidence from those States
where legislation has been proposed but not enacted we
refuse to speculate about the motivations and concerns of
particular state legislators.
   The position of the state courts, furthermore, to which
state legislators look for guidance on these matters, indi-
cates that Coker has not blocked the emergence of legisla-
tive consensus. The state courts that have confronted the
precise question before us have been uniform in conclud-
ing that Coker did not address the constitutionality of the
death penalty for the crime of child rape. See, e.g., Wilson,
685 So. 2d, at 1066 (upholding the constitutionality of the
                  Cite as: 554 U. S. ____ (2008)           19

                      Opinion of the Court

death penalty for rape of a child and noting that “[t]he
plurality [in Coker] took great pains in referring only to
the rape of adult women throughout their opinion” (em-
phasis deleted)); Upshaw v. State, 350 So. 2d 1358, 1360
(Miss. 1977) (“In Coker the Court took great pains to limit
its decision to the applicability of the death penalty for the
rape of an adult woman. . . . As we view Coker the Court
carefully refrained from deciding whether the death pen-
alty for the rape of a female child under the age of twelve
years is grossly disproportionate to the crime”). See also
Simpson v. Owens, 207 Ariz. 261, 268, n. 8, 85 P. 3d 478,
485, n. 8 (App. 2004) (addressing the denial of bail for
sexual offenses against children and noting that
“[a]lthough the death penalty was declared in a plurality
opinion of the United States Supreme Court to be a dis-
proportionate punishment for the rape of an adult woman
. . . the rape of a child remains a capital offense in some
states”); People v. Hernandez, 30 Cal. 4th 835, 869, 69
P. 3d 446, 466 (2003) (addressing the death penalty for
conspiracy to commit murder and noting that “the consti-
tutionality of laws imposing the death penalty for crimes
not necessarily resulting in death is unresolved”).
    There is, to be sure, some contrary authority contained
in various state-court opinions. But it is either dicta, see
State v. Barnum, 921 So. 2d 513, 526 (Fla. 2005) (address-
ing the retroactivity of Thompson v. State, 695 So. 2d 691
(Fla. 1997)); State v. Coleman, 185 Mont. 299, 327, 605
P. 2d 1000, 1017 (1979) (upholding the defendant’s death
sentence for aggravated kidnaping); State v. Gardner, 947
P. 2d 630, 653 (Utah 1997) (addressing the constitutional-
ity of the death penalty for prison assaults); equivocal in
its conclusion, see People v. Huddleston, 212 Ill. 2d 107,
141, 816 N. E. 2d 322, 341–342 (2004) (citing law review
articles for the proposition that the constitutionality of the
death penalty for nonhomicide crimes “is the subject of
debate”); or from a decision of a state intermediate court
20                KENNEDY v. LOUISIANA

                     Opinion of the Court

that has been superseded by a more specific statement of
the law by the State’s supreme court, compare, e.g., Parker
v. State, 216 Ga. App. 649, 650, n. 1, 455 S. E. 2d 360, 361,
n. 1 (1995) (characterizing Coker as holding that the death
penalty “is no longer permitted for rape where the victim
is not killed”), with Velazquez, 283 Ga., at 208, 657 S. E.
2d, at 840 (“[T]he United States Supreme Court . . . has
yet [to] addres[s] whether the death penalty is unconstitu-
tionally disproportionate for the crime of raping a child”).
   The Supreme Court of Florida’s opinion in Buford could
be read to support respondent’s argument. But even there
the state court recognized that “[t]he [Supreme] Court has
yet to decide whether [Coker’s rationale] holds true for the
rape of a child” and made explicit that it was extending
the reasoning but not the holding of Coker in striking
down the death penalty for child rape. 403 So. 2d, at 950,
951. The same is true of the Supreme Court of California’s
opinion in Hernandez, supra, at 867, 69 P. 3d, at 464.
   We conclude on the basis of this review that there is no
clear indication that state legislatures have misinter-
preted Coker to hold that the death penalty for child rape
is unconstitutional. The small number of States that have
enacted this penalty, then, is relevant to determining
whether there is a consensus against capital punishment
for this crime.
                              C
   Respondent insists that the six States where child rape
is a capital offense, along with the States that have pro-
posed but not yet enacted applicable death penalty legisla-
tion, reflect a consistent direction of change in support of
the death penalty for child rape. Consistent change might
counterbalance an otherwise weak demonstration of con-
sensus. See Atkins, 536 U. S., at 315 (“It is not so much
the number of these States that is significant, but the
consistency of the direction of change”); Roper, 543 U. S.,
                 Cite as: 554 U. S. ____ (2008)           21

                     Opinion of the Court

at 565 (“Impressive in Atkins was the rate of abolition of
the death penalty for the mentally retarded”). But what-
ever the significance of consistent change where it is cited
to show emerging support for expanding the scope of the
death penalty, no showing of consistent change has been
made in this case.
   Respondent and its amici identify five States where, in
their view, legislation authorizing capital punishment for
child rape is pending. See Brief for Missouri Governor
Matt Blunt et al. as Amici Curiae 2, 14. It is not our
practice, nor is it sound, to find contemporary norms based
upon state legislation that has been proposed but not yet
enacted. There are compelling reasons not to do so here.
Since the briefs were submitted by the parties, legislation
in two of the five States has failed. See, e.g., S. 195, 66th
Gen. Assembly, 2d Reg. Sess. (Colo. 2008) (rejected by
Senate Appropriations Committee on Apr. 11, 2008);
S. 2596, 2008 Leg., Reg. Sess. (Miss. 2008) (rejected by
House Committee on Mar. 18, 2008). In Tennessee, the
house bills were rejected almost a year ago, and the senate
bills appear to have died in committee. See H. R. 601,
105th Gen. Assembly, 1st Reg. Sess. (2007) (taken off
Subcommittee Calendar on Apr. 4, 2007); H. R. 662, ibid.
(failed for lack of second on Mar. 21, 2007); H. R. 1099,
ibid. (taken off notice for Judiciary Committee calendar on
May 16, 2007); S. 22, ibid. (referred to General Subcom-
mittee of Senate Finance, Ways, and Means Committee on
June 11, 2007); S. 157, ibid. (referred to Senate Judiciary
Committee on Feb. 7, 2007; action deferred until Jan.
2008); S. 841, ibid. (referred to General Subcommittee of
Senate Judiciary Committee on Mar. 27, 2007). In Ala-
bama, the recent legislation is similar to a bill that failed
in 2007. Compare H. R. 456, 2008 Leg., Reg. Sess. (2008),
with H. R. 335, 2007 Leg., Reg. Sess. (2007). And in Mis-
souri, the 2008 legislative session has ended, tabling the
pending legislation. See Mo. Const., Art. III, §20(a).
22                 KENNEDY v. LOUISIANA

                      Opinion of the Court

   Aside from pending legislation, it is true that in the last
13 years there has been change towards making child rape
a capital offense. This is evidenced by six new death
penalty statutes, three enacted in the last two years. But
this showing is not as significant as the data in Atkins,
where 18 States between 1986 and 2001 had enacted
legislation prohibiting the execution of mentally retarded
persons. See Atkins, supra, at 313–315. Respondent
argues the instant case is like Roper because, there, only
five States had shifted their positions between 1989 and
2005, one less State than here. See Roper, supra, at 565.
But in Roper, we emphasized that, though the pace of
abolition was not as great as in Atkins, it was counterbal-
anced by the total number of States that had recognized
the impropriety of executing juvenile offenders. See 543
U. S., at 566–567. When we decided Stanford v. Kentucky,
492 U. S. 361 (1989), 12 death penalty States already
prohibited the execution of any juvenile under 18, and 15
prohibited the execution of any juvenile under 17. See
Roper, supra, at 566–567 (“If anything, this shows that the
impropriety of executing juveniles between 16 and 18
years of age gained wide recognition earlier”). Here, the
total number of States to have made child rape a capital
offense after Furman is six. This is not an indication of a
trend or change in direction comparable to the one sup-
ported by data in Roper. The evidence here bears a closer
resemblance to the evidence of state activity in Enmund,
where we found a national consensus against the death
penalty for vicarious felony murder despite eight jurisdic-
tions having authorized the practice. See 458 U. S., at
789, 792.
                           D
  There are measures of consensus other than legislation.
Statistics about the number of executions may inform the
consideration whether capital punishment for the crime of
                 Cite as: 554 U. S. ____ (2008)          23

                     Opinion of the Court

child rape is regarded as unacceptable in our society. See,
e.g., id., at 794–795; Roper, supra, at 564–565; Atkins,
supra, at 316; Cf. Coker, 433 U. S., at 596–597 (plurality
opinion). These statistics confirm our determination from
our review of state statutes that there is a social consen-
sus against the death penalty for the crime of child rape.
   Nine States—Florida, Georgia, Louisiana, Mississippi,
Montana, Oklahoma, South Carolina, Tennessee, and
Texas—have permitted capital punishment for adult or
child rape for some length of time between the Court’s
1972 decision in Furman and today. See supra, at 12;
Coker, supra, at 595 (plurality opinion). Yet no individual
has been executed for the rape of an adult or child since
1964, and no execution for any other nonhomicide offense
has been conducted since 1963. See Historical Statistics of
the United States, at 5–262 to 5–263 (Table Ec343–357).
Cf. Thompson v. Oklahoma, 487 U. S. 815, 852–853 (1988)
(O’Connor, J., concurring in judgment) (that “four decades
have gone by since the last execution of a defendant who
was younger than 16 at the time of the offense . . . sup-
port[s] the inference of a national consensus opposing the
death penalty for 15-year-olds”).
   Louisiana is the only State since 1964 that has sen-
tenced an individual to death for the crime of child rape;
and petitioner and Richard Davis, who was convicted and
sentenced to death for the aggravated rape of a 5-year-old
child by a Louisiana jury in December 2007, see State v.
Davis, Case No. 262,971 (1st Jud. Dist., Caddo Parish,
La.) (cited in Brief for Respondent 42, and n. 38), are the
only two individuals now on death row in the United
States for a nonhomicide offense.
   After reviewing the authorities informed by contempo-
rary norms, including the history of the death penalty for
this and other nonhomicide crimes, current state statutes
and new enactments, and the number of executions since
1964, we conclude there is a national consensus against
24                KENNEDY v. LOUISIANA

                     Opinion of the Court

capital punishment for the crime of child rape.
                            IV
                             A
   As we have said in other Eighth Amendment cases,
objective evidence of contemporary values as it relates to
punishment for child rape is entitled to great weight, but
it does not end our inquiry. “[T]he Constitution contem-
plates that in the end our own judgment will be brought to
bear on the question of the acceptability of the death
penalty under the Eighth Amendment.” Coker, supra, at
597 (plurality opinion); see also Roper, supra, at 563;
Enmund, supra, at 797 (“[I]t is for us ultimately to judge
whether the Eighth Amendment permits imposition of the
death penalty”). We turn, then, to the resolution of the
question before us, which is informed by our precedents
and our own understanding of the Constitution and the
rights it secures.
   It must be acknowledged that there are moral grounds
to question a rule barring capital punishment for a crime
against an individual that did not result in death. These
facts illustrate the point. Here the victim’s fright, the
sense of betrayal, and the nature of her injuries caused
more prolonged physical and mental suffering than, say, a
sudden killing by an unseen assassin. The attack was not
just on her but on her childhood. For this reason, we
should be most reluctant to rely upon the language of the
plurality in Coker, which posited that, for the victim of
rape, “life may not be nearly so happy as it was” but it is
not beyond repair. 433 U. S., at 598. Rape has a perma-
nent psychological, emotional, and sometimes physical
impact on the child. See C. Bagley & K. King, Child Sex-
ual Abuse: The Search for Healing 2–24, 111–112 (1990);
Finkelhor & Browne, Assessing the Long-Term Impact of
Child Sexual Abuse: A Review and Conceptualization in
Handbook on Sexual Abuse of Children 55–60 (L. Walker
                 Cite as: 554 U. S. ____ (2008)           25

                     Opinion of the Court

ed. 1988). We cannot dismiss the years of long anguish
that must be endured by the victim of child rape.
   It does not follow, though, that capital punishment is a
proportionate penalty for the crime. The constitutional
prohibition against excessive or cruel and unusual pun-
ishments mandates that the State’s power to punish “be
exercised within the limits of civilized standards.” Trop,
356 U. S., at 99, 100 (plurality opinion). Evolving stan-
dards of decency that mark the progress of a maturing
society counsel us to be most hesitant before interpreting
the Eighth Amendment to allow the extension of the death
penalty, a hesitation that has special force where no life
was taken in the commission of the crime. It is an estab-
lished principle that decency, in its essence, presumes
respect for the individual and thus moderation or restraint
in the application of capital punishment. See id., at 100.
   To date the Court has sought to define and implement
this principle, for the most part, in cases involving capital
murder. One approach has been to insist upon general
rules that ensure consistency in determining who receives
a death sentence. See California v. Brown, 479 U. S. 538,
541 (1987) (“[D]eath penalty statutes [must] be structured
so as to prevent the penalty from being administered in an
arbitrary and unpredictable fashion” (citing Gregg, 428
U. S. 153; Furman, 408 U. S. 238)); Godfrey v. Georgia,
446 U. S. 420, 428 (1980) (plurality opinion) (requiring a
State to give narrow and precise definition to the aggra-
vating factors that warrant its imposition). At the same
time the Court has insisted, to ensure restraint and mod-
eration in use of capital punishment, on judging the
“character and record of the individual offender and the
circumstances of the particular offense as a constitution-
ally indispensable part of the process of inflicting the
penalty of death.” Woodson, 428 U. S., at 304 (plurality
opinion); Lockett v. Ohio, 438 U. S. 586, 604–605 (1978)
(plurality opinion).
26                KENNEDY v. LOUISIANA

                     Opinion of the Court

   The tension between general rules and case-specific
circumstances has produced results not all together satis-
factory. See Tuilaepa v. California, 512 U. S. 967, 973
(1994) (“The objectives of these two inquiries can be in
some tension, at least when the inquiries occur at the
same time”); Walton v. Arizona, 497 U. S. 639, 664–665
(1990) (SCALIA, J., concurring in part and concurring in
judgment) (“The latter requirement quite obviously de-
stroys whatever rationality and predictability the former
requirement was designed to achieve”). This has led some
Members of the Court to say we should cease efforts to
resolve the tension and simply allow legislatures, prosecu-
tors, courts, and juries greater latitude. See id., at 667–
673 (advocating that the Court adhere to the Furman line
of cases and abandon the Woodson-Lockett line of cases).
For others the failure to limit these same imprecisions by
stricter enforcement of narrowing rules has raised doubts
concerning the constitutionality of capital punishment
itself. See Baze v. Rees, 553 U. S. ___, ___–___ (2008) (slip
op., at 13–17) (STEVENS, J., concurring in judgment);
Furman, supra, at 310–314 (White, J., concurring); Callins
v. Collins, 510 U. S. 1141, 1144–1145 (1994) (Blackmun,
J., dissenting from denial of certiorari).
   Our response to this case law, which is still in search of
a unifying principle, has been to insist upon confining the
instances in which capital punishment may be imposed.
See Gregg, supra, at 187, 184 (joint opinion of Stewart,
Powell, and STEVENS, JJ.) (because “death as a punish-
ment is unique in its severity and irrevocability,” capital
punishment must be reserved for those crimes that are “so
grievous an affront to humanity that the only adequate
response may be the penalty of death” (citing in part
Furman, 408 U. S., at 286–291 (Brennan, J., concurring);
id., at 306 (Stewart, J., concurring))); see also Roper, 543
U. S., at 569 (the Eighth Amendment requires that “the
death penalty is reserved for a narrow category of crimes
                  Cite as: 554 U. S. ____ (2008)            27

                      Opinion of the Court

and offenders”).
   Our concern here is limited to crimes against individual
persons. We do not address, for example, crimes defining
and punishing treason, espionage, terrorism, and drug
kingpin activity, which are offenses against the State. As
it relates to crimes against individuals, though, the death
penalty should not be expanded to instances where the
victim’s life was not taken. We said in Coker of adult rape:
       “We do not discount the seriousness of rape as a
    crime. It is highly reprehensible, both in a moral
    sense and in its almost total contempt for the personal
    integrity and autonomy of the female victim . . . .
    Short of homicide, it is the ‘ultimate violation of
    self.’ . . . [But] [t]he murderer kills; the rapist, if no
    more than that, does not. . . . We have the abiding
    conviction that the death penalty, which ‘is unique in
    its severity and irrevocability,’ is an excessive penalty
    for the rapist who, as such, does not take human life.”
    433 U. S., at 597–598 (plurality opinion) (citation
    omitted).
   The same distinction between homicide and other seri-
ous violent offenses against the individual informed the
Court’s analysis in Enmund, 458 U. S. 782, where the
Court held that the death penalty for the crime of vicari-
ous felony murder is disproportionate to the offense. The
Court repeated there the fundamental, moral distinction
between a “murderer” and a “robber,” noting that while
“robbery is a serious crime deserving serious punishment,”
it is not like death in its “severity and irrevocability.” Id.,
at 797 (internal quotation marks omitted).
   Consistent with evolving standards of decency and the
teachings of our precedents we conclude that, in determin-
ing whether the death penalty is excessive, there is a
distinction between intentional first-degree murder on the
one hand and nonhomicide crimes against individual
28                KENNEDY v. LOUISIANA

                     Opinion of the Court

persons, even including child rape, on the other. The
latter crimes may be devastating in their harm, as here,
but “in terms of moral depravity and of the injury to the
person and to the public,” Coker, 433 U. S., at 598 (plural-
ity opinion), they cannot be compared to murder in their
“severity and irrevocability.” Ibid.
   In reaching our conclusion we find significant the num-
ber of executions that would be allowed under respon-
dent’s approach. The crime of child rape, considering its
reported incidents, occurs more often than first-degree
murder. Approximately 5,702 incidents of vaginal, anal,
or oral rape of a child under the age of 12 were reported
nationwide in 2005; this is almost twice the total incidents
of intentional murder for victims of all ages (3,405) re-
ported during the same period. See Inter-University
Consortium for Political and Social Research, National
Incident-Based Reporting System, 2005, Study No. 4720,
http://www.icpsr.umich.edu (as visited June 12, 2008, and
available in Clerk of Court’s case file). Although we have
no reliable statistics on convictions for child rape, we can
surmise that, each year, there are hundreds, or more, of
these convictions just in jurisdictions that permit capital
punishment. Cf. Brief for Louisiana Association of Crimi-
nal Defense Lawyers et al. as Amici Curiae 1–2, and n. 2
(noting that there are now at least 70 capital rape indict-
ments pending in Louisiana and estimating the actual
number to be over 100). As a result of existing rules, see
generally Godfrey, 446 U. S., at 428–433 (plurality opin-
ion), only 2.2% of convicted first-degree murderers are
sentenced to death, see Blume, Eisenberg, & Wells, Ex-
plaining Death Row’s Population and Racial Composition,
1 J. of Empirical Legal Studies 165, 171 (2004). But under
respondent’s approach, the 36 States that permit the
death penalty could sentence to death all persons con-
victed of raping a child less than 12 years of age. This
could not be reconciled with our evolving standards of
                 Cite as: 554 U. S. ____ (2008)           29

                     Opinion of the Court

decency and the necessity to constrain the use of the death
penalty.
    It might be said that narrowing aggravators could be
used in this context, as with murder offenses, to ensure
the death penalty’s restrained application. We find it
difficult to identify standards that would guide the deci-
sionmaker so the penalty is reserved for the most severe
cases of child rape and yet not imposed in an arbitrary
way. Even were we to forbid, say, the execution of first-
time child rapists, see supra at 12, or require as an aggra-
vating factor a finding that the perpetrator’s instant rape
offense involved multiple victims, the jury still must bal-
ance, in its discretion, those aggravating factors against
mitigating circumstances. In this context, which involves
a crime that in many cases will overwhelm a decent per-
son’s judgment, we have no confidence that the imposition
of the death penalty would not be so arbitrary as to be
“freakis[h],” Furman, 408 U. S., at 310 (Stewart, J., con-
curring). We cannot sanction this result when the harm to
the victim, though grave, cannot be quantified in the same
way as death of the victim.
    It is not a solution simply to apply to this context the
aggravating factors developed for capital murder. The
Court has said that a State may carry out its obligation to
ensure individualized sentencing in capital murder cases
by adopting sentencing processes that rely upon the jury
to exercise wide discretion so long as there are narrowing
factors that have some “ ‘common-sense core of meaning
. . . that criminal juries should be capable of understand-
ing.’ ” Tuilaepa, 512 U. S., at 975 (quoting Jurek v. Texas,
428 U. S. 262, 279 (1976) (White, J., concurring in judg-
ment)). The Court, accordingly, has upheld the constitu-
tionality of aggravating factors ranging from whether the
defendant was a “ ‘cold-blooded, pitiless slayer,’ ” Arave v.
Creech, 507 U. S. 463, 471–474 (1993), to whether the
“perpetrator inflict[ed] mental anguish or physical abuse
30                KENNEDY v. LOUISIANA

                     Opinion of the Court

before the victim’s death,” Walton, 497 U. S., at 654, to
whether the defendant “ ‘would commit criminal acts of
violence that would constitute a continuing threat to
society,’ ” Jurek, supra, at 269-270, 274–276 (joint opinion
of Stewart, Powell, and STEVENS, JJ.). All of these stan-
dards have the potential to result in some inconsistency of
application.
  As noted above, the resulting imprecision and the ten-
sion between evaluating the individual circumstances and
consistency of treatment have been tolerated where the
victim dies. It should not be introduced into our justice
system, though, where death has not occurred.
  Our concerns are all the more pronounced where, as
here, the death penalty for this crime has been most infre-
quent. See Part III–D, supra. We have developed a foun-
dational jurisprudence in the case of capital murder to
guide the States and juries in imposing the death penalty.
Starting with Gregg, 428 U. S. 153, we have spent more
than 32 years articulating limiting factors that channel
the jury’s discretion to avoid the death penalty’s arbitrary
imposition in the case of capital murder. Though that
practice remains sound, beginning the same process for
crimes for which no one has been executed in more than
40 years would require experimentation in an area where
a failed experiment would result in the execution of indi-
viduals undeserving of the death penalty. Evolving stan-
dards of decency are difficult to reconcile with a regime
that seeks to expand the death penalty to an area where
standards to confine its use are indefinite and obscure.
                             B
  Our decision is consistent with the justifications offered
for the death penalty. Gregg instructs that capital pun-
ishment is excessive when it is grossly out of proportion to
the crime or it does not fulfill the two distinct social pur-
poses served by the death penalty: retribution and deter-
                 Cite as: 554 U. S. ____ (2008)           31

                     Opinion of the Court

rence of capital crimes. See id., at 173, 183, 187 (joint
opinion of Stewart, Powell, and STEVENS, JJ.); see also
Coker, 433 U. S., at 592 (plurality opinion) (“A punishment
might fail the test on either ground”).
  As in Coker, here it cannot be said with any certainty
that the death penalty for child rape serves no deterrent
or retributive function. See id., at 593, n. 4 (concluding
that the death penalty for rape might serve “legitimate
ends of punishment” but nevertheless is disproportionate
to the crime). Cf. Gregg, supra, at 185–186 (joint opinion
of Stewart, Powell, and STEVENS, JJ.) (“[T]here is no
convincing empirical evidence either supporting or refut-
ing th[e] view [that the death penalty serves as a signifi-
cantly greater deterrent than lesser penalties]. We may
nevertheless assume safely that there are murderers . . .
for whom . . . the death penalty undoubtedly is a signifi-
cant deterrent”); id., at 186 (the value of capital punish-
ment, and its contribution to acceptable penological goals,
typically is a “complex factual issue the resolution of
which properly rests with the legislatures”). This argu-
ment does not overcome other objections, however. The
incongruity between the crime of child rape and the
harshness of the death penalty poses risks of overpunish-
ment and counsels against a constitutional ruling that the
death penalty can be expanded to include this offense.
  The goal of retribution, which reflects society’s and the
victim’s interests in seeing that the offender is repaid for
the hurt he caused, see Atkins, 536 U. S., at 319; Furman,
supra, at 308 (Stewart, J., concurring), does not justify the
harshness of the death penalty here. In measuring retri-
bution, as well as other objectives of criminal law, it is
appropriate to distinguish between a particularly de-
praved murder that merits death as a form of retribution
and the crime of child rape. See Part IV–A, supra; Coker,
supra, at 597–598 (plurality opinion).
  There is an additional reason for our conclusion that
32                 KENNEDY v. LOUISIANA

                      Opinion of the Court

imposing the death penalty for child rape would not fur-
ther retributive purposes. In considering whether retribu-
tion is served, among other factors we have looked to
whether capital punishment “has the potential . . . to allow
the community as a whole, including the surviving family
and friends of the victim, to affirm its own judgment that
the culpability of the prisoner is so serious that the ulti-
mate penalty must be sought and imposed.” Panetti v.
Quarterman, 551 U. S. ___, ____ (2007) (slip op., at 26). In
considering the death penalty for nonhomicide offenses
this inquiry necessarily also must include the question
whether the death penalty balances the wrong to the
victim. Cf. Roper, 543 U. S., at 571.
   It is not at all evident that the child rape victim’s hurt is
lessened when the law permits the death of the perpetra-
tor. Capital cases require a long-term commitment by
those who testify for the prosecution, especially when guilt
and sentencing determinations are in multiple proceed-
ings. In cases like this the key testimony is not just from
the family but from the victim herself. During formative
years of her adolescence, made all the more daunting for
having to come to terms with the brutality of her experi-
ence, L. H. was required to discuss the case at length with
law enforcement personnel. In a public trial she was
required to recount once more all the details of the crime
to a jury as the State pursued the death of her stepfather.
Cf. G. Goodman et al., Testifying in Criminal Court: Emo-
tional Effects on Child Sexual Assault Victims 50, 62, 72
(1992); Brief for National Association of Social Workers
et al. as Amici Curiae 17–21. And in the end the State
made L. H. a central figure in its decision to seek the
death penalty, telling the jury in closing statements: “[L.
H.] is asking you, asking you to set up a time and place
when he dies.” Tr. 121 (Aug. 26, 2003).
   Society’s desire to inflict the death penalty for child rape
by enlisting the child victim to assist it over the course of
                 Cite as: 554 U. S. ____ (2008)          33

                     Opinion of the Court

years in asking for capital punishment forces a moral
choice on the child, who is not of mature age to make that
choice. The way the death penalty here involves the child
victim in its enforcement can compromise a decent legal
system; and this is but a subset of fundamental difficulties
capital punishment can cause in the administration and
enforcement of laws proscribing child rape.
  There are, moreover, serious systemic concerns in prose-
cuting the crime of child rape that are relevant to the
constitutionality of making it a capital offense. The prob-
lem of unreliable, induced, and even imagined child testi-
mony means there is a “special risk of wrongful execution”
in some child rape cases. Atkins, supra, at 321. See also
Brief for National Association of Criminal Defense Law-
yers et al. as Amici Curiae 5–17. This undermines, at
least to some degree, the meaningful contribution of the
death penalty to legitimate goals of punishment. Studies
conclude that children are highly susceptible to suggestive
questioning techniques like repetition, guided imagery,
and selective reinforcement. See Ceci & Friedman, The
Suggestibility of Children: Scientific Research and Legal
Implications, 86 Cornell L. Rev. 33, 47 (2000) (there is
“strong evidence that children, especially young children,
are suggestible to a significant degree—even on abuse-
related questions”); Gross, Jacoby, Matheson, Montgom-
ery, & Patil, Exonerations in the United States 1989
Through 2003, 95 J. Crim. L. & C. 523, 539 (2005) (dis-
cussing allegations of abuse at the Little Rascals Day Care
Center); see also Quas, Davis, Goodman, & Myers, Re-
peated Questions, Deception, and Children’s True and
False Reports of Body Touch, 12 Child Maltreatment 60,
61–66 (2007) (finding that 4- to 7-year-olds “were able to
maintain [a] lie about body touch fairly effectively when
asked repeated, direct questions during a mock forensic
interview”).
  Similar criticisms pertain to other cases involving child
34                KENNEDY v. LOUISIANA

                     Opinion of the Court

witnesses; but child rape cases present heightened con-
cerns because the central narrative and account of the
crime often comes from the child herself. She and the
accused are, in most instances, the only ones present when
the crime was committed. See Pennsylvania v. Ritchie,
480 U. S. 39, 60 (1987). Cf. Goodman, Testifying in
Criminal Court, at 118. And the question in a capital case
is not just the fact of the crime, including, say, proof of
rape as distinct from abuse short of rape, but details bear-
ing upon brutality in its commission. These matters are
subject to fabrication or exaggeration, or both. See Ceci
and Friedman, supra; Quas, supra. Although capital
punishment does bring retribution, and the legislature
here has chosen to use it for this end, its judgment must
be weighed, in deciding the constitutional question,
against the special risks of unreliable testimony with
respect to this crime.
   With respect to deterrence, if the death penalty adds to
the risk of non-reporting, that, too, diminishes the pen-
alty’s objectives. Underreporting is a common problem
with respect to child sexual abuse. See Hanson, Resnick,
Saunders, Kilpatrick, & Best, Factors Related to the Re-
porting of Childhood Rape, 23 Child Abuse & Neglect 559,
564 (1999) (finding that about 88% of female rape victims
under the age of 18 did not disclose their abuse to authori-
ties); Smith et al., Delay in Disclosure of Childhood Rape:
Results From A National Survey, 24 Child Abuse & Ne-
glect 273, 278–279 (2000) (finding that 72% of women
raped as children disclosed their abuse to someone, but
that only 12% of the victims reported the rape to authori-
ties). Although we know little about what differentiates
those who report from those who do not report, see Han-
son, supra, at 561, one of the most commonly cited reasons
for nondisclosure is fear of negative consequences for the
perpetrator, a concern that has special force where the
abuser is a family member, see Goodman-Brown, Edel-
                 Cite as: 554 U. S. ____ (2008)           35

                     Opinion of the Court

stein, Goodman, Jones, & Gordon, Why Children Tell: A
Model of Children’s Disclosure of Sexual Abuse, 27 Child
Abuse & Neglect 525, 527–528 (2003); Smith, supra, at
283–284 (finding that, where there was a relationship
between perpetrator and victim, the victim was likely to
keep the abuse a secret for a longer period of time, per-
haps because of a “greater sense of loyalty or emotional
bond”); Hanson, supra, at 565–566, and Table 3 (finding
that a “significantly greater proportion of reported than
nonreported cases involved a stranger”); see also Ritchie,
supra, at 60. The experience of the amici who work with
child victims indicates that, when the punishment is
death, both the victim and the victim’s family members
may be more likely to shield the perpetrator from discov-
ery, thus increasing underreporting. See Brief for Na-
tional Association of Social Workers et al. as Amici Curiae
11–13. As a result, punishment by death may not result
in more deterrence or more effective enforcement.
   In addition, by in effect making the punishment for
child rape and murder equivalent, a State that punishes
child rape by death may remove a strong incentive for the
rapist not to kill the victim. Assuming the offender be-
haves in a rational way, as one must to justify the penalty
on grounds of deterrence, the penalty in some respects
gives less protection, not more, to the victim, who is often
the sole witness to the crime. See Rayburn, Better Dead
Than R(ap)ed?: The Patriarchal Rhetoric Driving Capital
Rape Statutes, 78 St. John’s L. Rev. 1119, 1159–1160
(2004). It might be argued that, even if the death penalty
results in a marginal increase in the incentive to kill, this
is counterbalanced by a marginally increased deterrent to
commit the crime at all. Whatever balance the legislature
strikes, however, uncertainty on the point makes the
argument for the penalty less compelling than for homi-
cide crimes.
   Each of these propositions, standing alone, might not
36                 KENNEDY v. LOUISIANA

                      Opinion of the Court

establish the unconstitutionality of the death penalty for
the crime of child rape. Taken in sum, however, they
demonstrate the serious negative consequences of making
child rape a capital offense. These considerations lead us
to conclude, in our independent judgment, that the death
penalty is not a proportional punishment for the rape of a
child.
                               V
   Our determination that there is a consensus against the
death penalty for child rape raises the question whether
the Court’s own institutional position and its holding will
have the effect of blocking further or later consensus in
favor of the penalty from developing. The Court, it will be
argued, by the act of addressing the constitutionality of
the death penalty, intrudes upon the consensus-making
process. By imposing a negative restraint, the argument
runs, the Court makes it more difficult for consensus to
change or emerge. The Court, according to the criticism,
itself becomes enmeshed in the process, part judge and
part the maker of that which it judges.
   These concerns overlook the meaning and full substance
of the established proposition that the Eighth Amendment
is defined by “the evolving standards of decency that mark
the progress of a maturing society.” Trop, 356 U. S., at
101 (plurality opinion). Confirmed by repeated, consistent
rulings of this Court, this principle requires that use of the
death penalty be restrained. The rule of evolving stan-
dards of decency with specific marks on the way to full
progress and mature judgment means that resort to the
penalty must be reserved for the worst of crimes and
limited in its instances of application. In most cases jus-
tice is not better served by terminating the life of the
perpetrator rather than confining him and preserving the
possibility that he and the system will find ways to allow
him to understand the enormity of his offense. Difficulties
                  Cite as: 554 U. S. ____ (2008)           37

                      Opinion of the Court

in administering the penalty to ensure against its arbi-
trary and capricious application require adherence to a
rule reserving its use, at this stage of evolving standards
and in cases of crimes against individuals, for crimes that
take the life of the victim.
  The judgment of the Supreme Court of Louisiana up-
holding the capital sentence is reversed. This case is
remanded for further proceedings not inconsistent with
this opinion.
                                             It is so ordered.
                 Cite as: 554 U. S. ____ (2008)            1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 07–343
                          _________________


  PATRICK KENNEDY, PETITIONER v. LOUISIANA
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF
                      LOUISIANA
            [June 25, 2008; modified October 1, 2008]

  JUSTICE ALITO, with whom THE CHIEF JUSTICE, JUSTICE
SCALIA, and JUSTICE THOMAS join, dissenting.
  The Court today holds that the Eighth Amendment
categorically prohibits the imposition of the death penalty
for the crime of raping a child. This is so, according to the
Court, no matter how young the child, no matter how
many times the child is raped, no matter how many chil-
dren the perpetrator rapes, no matter how sadistic the
crime, no matter how much physical or psychological
trauma is inflicted, and no matter how heinous the perpe-
trator’s prior criminal record may be. The Court provides
two reasons for this sweeping conclusion: First, the Court
claims to have identified “a national consensus” that the
death penalty is never acceptable for the rape of a child;
second, the Court concludes, based on its “independent
judgment,” that imposing the death penalty for child rape
is inconsistent with “ ‘the evolving standards of decency
that mark the progress of a maturing society.’ ” Ante, at 8,
10, 15, 24 (citation omitted). Because neither of these
justifications is sound, I respectfully dissent.
                               I
                              A
  I turn first to the Court’s claim that there is “a national
consensus” that it is never acceptable to impose the death
penalty for the rape of a child. The Eighth Amendment’s
2                 KENNEDY v. LOUISIANA

                     ALITO, J., dissenting

requirements, the Court writes, are “determined not by
the standards that prevailed” when the Amendment was
adopted but “by the norms that ‘currently prevail.’ ” Ante,
at 8 (quoting Atkins v. Virginia, 536 U. S. 304, 311
(2002)). In assessing current norms, the Court relies
primarily on the fact that only 6 of the 50 States now have
statutes that permit the death penalty for this offense.
But this statistic is a highly unreliable indicator of the
views of state lawmakers and their constituents. As I will
explain, dicta in this Court’s decision in Coker v. Georgia,
433 U. S. 584 (1977), has stunted legislative consideration
of the question whether the death penalty for the targeted
offense of raping a young child is consistent with prevail-
ing standards of decency. The Coker dicta gave state
legislators and others good reason to fear that any law
permitting the imposition of the death penalty for this
crime would meet precisely the fate that has now befallen
the Louisiana statute that is currently before us, and this
threat strongly discouraged state legislators—regardless
of their own values and those of their constituents—from
supporting the enactment of such legislation.
   As the Court correctly concludes, the holding in Coker
was that the Eighth Amendment prohibits the death
penalty for the rape of an “ ‘adult woman,’ ” and thus Coker
does not control our decision here. See ante, at 17. But
the reasoning of the Justices in the majority had broader
implications.
   Two Members of the Coker majority, Justices Brennan
and Marshall, took the position that the death penalty is
always unconstitutional. 433 U. S., at 600 (Brennan, J.,
concurring in judgment) and (Marshall, J., concurring in
judgment). Four other Justices, who joined the controlling
plurality opinion, suggested that the Georgia capital rape
statute was unconstitutional for the simple reason that
the impact of a rape, no matter how heinous, is not griev-
ous enough to justify capital punishment. In the words of
                 Cite as: 554 U. S. ____ (2008)           3

                     ALITO, J., dissenting

the plurality: “Life is over for the victim of the murderer;
for the rape victim, life may not be nearly so happy as it
was, but it is not over and normally is not beyond repair.”
Id., at 598. The plurality summarized its position as
follows: “We have the abiding conviction that the death
penalty . . . is an excessive penalty for the rapist who, as
such, does not take human life.” Ibid.
   The implications of the Coker plurality opinion were
plain. Justice Powell, who concurred in the judgment
overturning the death sentence in the case at hand, did
not join the plurality opinion because he understood it to
draw “a bright line between murder and all rapes—
regardless of the degree of brutality of the rape or the
effect upon the victim.” Id., at 603. If Justice Powell read
Coker that way, it was reasonable for state legislatures to
do the same.
   Understandably, state courts have frequently read
Coker in precisely this way. The Court is correct that
state courts have generally understood the limited scope of
the holding in Coker, ante, at 18, but lower courts and
legislators also take into account—and I presume that this
Court wishes them to continue to take into account—the
Court’s dicta. And that is just what happened in the wake
of Coker. Four years after Coker, when Florida’s capital
child rape statute was challenged, the Florida Supreme
Court, while correctly noting that this Court had not held
that the Eighth Amendment bars the death penalty for
child rape, concluded that “[t]he reasoning of the justices
in Coker v. Georgia compels us to hold that a sentence of
death is grossly disproportionate and excessive punish-
ment for the crime of sexual assault and is therefore for-
bidden by the Eighth Amendment as cruel and unusual
punishment.” Buford v. State, 403 So. 2d 943, 951 (1981).
   Numerous other state courts have interpreted the Coker
dicta similarly. See State v. Barnum, 921 So. 2d 513, 526
(Fla. 2005) (citing Coker as holding that “ ‘a sentence of
4                 KENNEDY v. LOUISIANA

                     ALITO, J., dissenting

death is grossly disproportionate and excessive punish-
ment for the crime of rape,’ ” not merely the rape of an
adult woman); People v. Huddleston, 212 Ill. 2d. 107, 141,
816 N. E. 2d 322, 341 (2004) (recognizing that “the consti-
tutionality of state statutes that impose the death penalty
for nonhomicide crimes is the subject of debate” after
Coker); People v. Hernandez, 30 Cal. 4th 835, 867, 69 P. 3d
446, 464–467 (2003) (Coker “rais[ed] serious doubts that
the federal Constitution permitted the death penalty for
any offense not requiring the actual taking of human life”
because “[a]lthough the high court did not expressly hold
[in Coker] that the Eighth Amendment prohibits capital
punishment for all crimes not resulting in death, the
plurality stressed that the crucial difference between rape
and murder is that a rapist ‘does not take human life’ ”);
State v. Gardner, 947 P. 2d 630, 653 (Utah 1997) (“The
Coker holding leaves no room for the conclusion that any
rape, even an ‘inhuman’ one involving torture and aggra-
vated battery but not resulting in death, would constitu-
tionally sustain imposition of the death penalty”); Parker
v. State, 216 Ga. App. 649, n. 1, 455 S. E. 2d 360, 361, n. 1
(1995) (citing Coker for the proposition that the death
penalty “is no longer permitted for rape where the victim
is not killed”); Leatherwood v. State, 548 So. 2d 389, 406
(Miss. 1989) (Robertson, J., concurring) (“There is as much
chance of the Supreme Court sanctioning death as a pen-
alty for any non-fatal rape as the proverbial snowball
enjoys in the nether regions”); State v. Coleman, 185 Mont.
299, 327–328, 605 P. 2d 1000, 1017 (1979) (stating that
“[t]he decision of the Court in Coker v. Georgia is relevant
only to crimes for which the penalty has been imposed
which did not result in the loss of a life” (citations omit-
ted)); Boyer v. State, 240 Ga. 170, 240 S. E. 2d 68 (1977)
(per curiam) (stating that “[s]ince death to the victim did
not result . . . the death penalty for rape must be set
aside”); see also 2005–1981 (La. Sup. Ct. 5/22/07), 957 So.
                     Cite as: 554 U. S. ____ (2008)                    5

                          ALITO, J., dissenting

2d 757, 794 (case below) (Calogero, C. J., dissenting) (cit-
ing the comments of the Coker plurality and concluding
that the Louisiana child rape law cannot pass constitu-
tional muster).1
   For the past three decades, these interpretations have
posed a very high hurdle for state legislatures considering
the passage of new laws permitting the death penalty for
the rape of a child. The enactment and implementation of
any new state death penalty statute—and particularly a
new type of statute such as one that specifically targets
the rape of young children—imposes many costs. There is
——————
   1 Commentators have expressed similar views. See Fleming, Louisi-

ana’s Newest Capital Crime: The Death Penalty for Child Rape, 89 J.
Crim. L. & C. 717, 727 (1999) (the Coker Court drew a line between
“crimes which result in loss of life, and crimes which do not”); Baily,
Death is Different, Even on the Bayou: The Disproportionality of
Crime, 55 Wash. & Lee L. Rev. 1335, 1357 (1998) (noting that “[m]any
post-Coker cases interpreting the breadth of Coker’s holding suggest
that the Mississippi Supreme Court’s narrow reading of Coker in
Upshaw is a minority position”); Matura, When Will It Stop? The Use of
the Death Penalty for Non-homicide Crimes, 24 J. Legis. 249, 255
(1998) (stating that the Coker Court did not “draw a distinction be-
tween the rape of an adult woman and the rape of a minor”); Garvey,
“As the Gentle Rain from Heaven”: Mercy in Capital Sentencing, 81
Cornell L. Rev. 989, 1009, n. 74 (1996) (stating that courts generally
understand Coker to prohibit death sentences for crimes other than
murder); Nanda, Recent Developments in the United States and
Internationally Regarding Capital Punishment—An Appraisal, 67 St.
John’s L. Rev. 523, 532 (1993) (finding that Coker stands for the propo-
sition that a death sentence is excessive when the victim is not killed);
Ellis, Guilty but Mentally Ill and the Death Penalty: Punishment Full
of Sound and Fury, Signifying Nothing, 43 Duke L. J. 87, 94 (1994)
(referencing Coker to require capital offenses to be defined by unjusti-
fied human death); Dingerson, Reclaiming the Gavel: Making Sense out
of the Death Penalty Debate in State Legislatures, 18 N. Y. U. Rev. L.
& Soc. Change 873, 878 (1991) (stating that Coker “ruled that the
imposition of the death penalty for crimes from which no death results
violates the cruel and unusual punishment provision of the eighth
amendment” and that “[n]o subsequent Supreme Court decision has
challenged this precedent”).
6                 KENNEDY v. LOUISIANA

                     ALITO, J., dissenting

the burden of drafting an innovative law that must take
into account this Court’s exceedingly complex Eighth
Amendment jurisprudence. Securing passage of contro-
versial legislation may interfere in a variety of ways with
the enactment of other bills on the legislative agenda.
Once the statute is enacted, there is the burden of training
and coordinating the efforts of those who must implement
the new law. Capital prosecutions are qualitatively more
difficult than noncapital prosecutions and impose special
emotional burdens on all involved. When a capital sen-
tence is imposed under the new law, there is the burden of
keeping the prisoner on death row and the lengthy and
costly project of defending the constitutionality of the
statute on appeal and in collateral proceedings. And if the
law is eventually overturned, there is the burden of new
proceedings on remand. Moreover, conscientious state
lawmakers, whatever their personal views about the
morality of imposing the death penalty for child rape, may
defer to this Court’s dicta, either because they respect our
authority and expertise in interpreting the Constitution or
merely because they do not relish the prospect of being
held to have violated the Constitution and contravened
prevailing “standards of decency.” Accordingly, the Coker
dicta gave state legislators a strong incentive not to push
for the enactment of new capital child-rape laws even
though these legislators and their constituents may have
believed that the laws would be appropriate and desirable.
                            B
   The Court expresses doubt that the Coker dicta had this
effect, but the skepticism is unwarranted. It would be
quite remarkable if state legislators were not influenced
by the considerations noted above. And although state
legislatures typically do not create legislative materials
like those produced by Congress, there is evidence that
proposals to permit the imposition of the death penalty for
                 Cite as: 554 U. S. ____ (2008)           7

                     ALITO, J., dissenting

child rape were opposed on the ground that enactment
would be futile and costly.
   In Oklahoma, the opposition to the State’s capital child-
rape statute argued that Coker had already ruled the
death penalty unconstitutional as applied to cases of
rape. See Oklahoma Senate News Release, Senator
Nichols Targets Child Predators with Death Penalty,
Child Abuse Response Team, May 26, 2006, on line at
http://www.oksenate.gov/news/press_releases/press_releases_
2006/pr20060526d.htm (all Internet materials as visited
June 23, 2008, and available in Clerk of Court’s case file).
Likewise, opponents of South Carolina’s capital child-rape
law contended that the statute would waste state re-
sources because it would undoubtedly be held unconstitu-
tional. See The State, Death Penalty Plan in Spotlight:
Attorney General to Advise Senate Panel on Proposal for
Repeat Child Rapists, Mar. 28, 2006 (quoting Laura Hud-
son, spokeswoman for the S. C. Victim Assistance Net-
work, as stating that “ ‘[w]e don’t need to be wasting state
money to have an appeal to the [United States] Supreme
Court, knowing we are going to lose it’ ”). Representative
Fletcher Smith of the South Carolina House of Represen-
tatives forecast that the bill would not meet constitutional
standards because “death isn’t involved.” See Davenport,
Emotion Drives Child Rape Death Penalty Debate in
South Carolina, Associated Press, Apr. 4, 2006.
   In Texas, opponents of that State’s capital child-rape
law argued that Coker’s reasoning doomed the proposal.
House Research Organization Bill Analysis, Mar. 5, 2007
(stating that “the law would impose an excessive punish-
ment and fail to pass the proportionality test established
by the U. S. Supreme Court” and arguing that “Texas
should not enact a law of questionable constitution-
ality simply because it is politically popular, especially
given clues by the U. S. Supreme Court that death penalty
laws that would be rarely imposed or that are not sup-
8                  KENNEDY v. LOUISIANA

                      ALITO, J., dissenting

ported by a broad national consensus would be ruled
unconstitutional”).
                               C
   Because of the effect of the Coker dicta, the Court is
plainly wrong in comparing the situation here to that in
Atkins or Roper v. Simmons, 543 U. S. 551 (2005). See
ante, at 14–15. Atkins concerned the constitutionality of
imposing the death penalty on a mentally retarded defen-
dant. Thirteen years earlier, in Penry v. Lynaugh, 492
U. S. 302 (1989), the Court had held that this was permit-
ted by the Eighth Amendment, and therefore, during the
time between Penry and Atkins, state legislators had
reason to believe that this Court would follow its prior
precedent and uphold statutes allowing such punishment.
   The situation in Roper was similar. Roper concerned a
challenge to the constitutionality of imposing the death
penalty on a defendant who had not reached the age of 18
at the time of the crime. Sixteen years earlier in Stanford
v. Kentucky, 492 U. S. 361 (1989), the Court had rejected a
similar challenge, and therefore state lawmakers had
cause to believe that laws allowing such punishment
would be sustained.
   When state lawmakers believe that their decision will
prevail on the question whether to permit the death pen-
alty for a particular crime or class of offender, the legisla-
tors’ resolution of the issue can be interpreted as an ex-
pression of their own judgment, informed by whatever
weight they attach to the values of their constituents. But
when state legislators think that the enactment of a new
death penalty law is likely to be futile, inaction cannot
reasonably be interpreted as an expression of their under-
standing of prevailing societal values. In that atmosphere,
legislative inaction is more likely to evidence acquiescence.
                    Cite as: 554 U. S. ____ (2008)                   9

                         ALITO, J., dissenting

                             D
   If anything can be inferred from state legislative devel-
opments, the message is very different from the one that
the Court perceives. In just the past few years, despite
the shadow cast by the Coker dicta, five States have
enacted targeted capital child-rape laws. See Ga. Code
Ann. §16–6–1 (1999); Mont. Code Ann. §45–5–503 (1997);
Okla. Stat., Tit. 10, §7115(K) (West Supp. 2008); S. C.
Code Ann. §16–3–655(C)(1) (Supp. 2007); Tex. Penal Code
Ann. §§22.021(a), 12.42(c)(3) (West Supp. 2007). If, as the
Court seems to think, our society is “[e]volving” toward
ever higher “standards of decency,” ante, at 36–37, these
enactments might represent the beginning of a new evolu-
tionary line.
   Such a development would not be out of step with
changes in our society’s thinking since Coker was decided.
During that time, reported instances of child abuse have
increased dramatically;2 and there are many indications of
growing alarm about the sexual abuse of children. In
1994, Congress enacted the Jacob Wetterling Crimes
Against Children and Sexually Violent Offender Registra-
tion Program, 42 U. S. C. §14071 (2000 ed. and Supp. V),
——————
  2 From 1976 to 1986, the number of reported cases of child sexual

abuse grew from 6,000 to 132,000, an increase of 2,100%. A. Lurigio,
M. Jones, & B. Smith, Child Sexual Abuse: Its Causes, Consequences,
and Implications for Probation Practice, 59 Sep Fed. Probation 69
(1995). By 1991, the number of cases totaled 432,000, an increase of
another 227%. Ibid. In 1995, local child protection services agencies
identified 126,000 children who were victims of either substantiated or
indicated sexual abuse. Nearly 30% of those child victims were be-
tween the age of four and seven. Rape, Abuse & Incest National
Network Statistics, online at http://www.rainn.org/get-information/
statistics/sexual-assault-victims. There were an estimated 90,000
substantiated cases of child sexual abuse in 2003. Crimes Against
Children Research Center, Reports from the States to the National
Child Abuse and Neglect Data System, available at www.unh.edu/ccrc/
sexual-abuse/Child%20Sexual%20Abuse.pdf.
10                    KENNEDY v. LOUISIANA

                         ALITO, J., dissenting

which requires States receiving certain federal funds to
establish registration systems for convicted sex offenders
and to notify the public about persons convicted of the
sexual abuse of minors. All 50 States have now enacted
such statutes.3 In addition, at least 21 States and the
——————
  3 Ala. Code §§13A–11–200 to 13A–11–203, 1181 (1994); Alaska Stat

§§1.56.840, 12.63.010–100, 18.65.087, 28.05.048, 33.30.035 (1994, 1995,
and 1995 Cum. Supp.); Ariz. Rev. Stat. Ann. §§13–3821 to –3825 (1989
and Supp. 1995); Ark. Code Ann. §§12–12–901 to –909 (1995); Cal.
Penal Code Ann. §§290 to 290.4 (West Supp. 1996); Colo. Rev. Stat.
Ann. §18–3–412.5 (Supp. 1996); Conn. Gen. Stat. Ann. §§54–102a to
54–102r (Supp. 1995); Del. Code Ann. Tit. 11, §4120 (1995); Fla. Stat.
Ann. §§775.13, 775.22 (1992 and Supp. 1994); Ga. Code Ann. §42–9–
44.1 (1994); 1995 Haw. Sess. Laws No. 160 (enacted June 14, 1995);
Idaho Code §§9–340(11)(f), 18–8301 to 18–8311 (Supp. 1995); Ill. Comp.
Stat. Ann., ch. 730, §§150/1 to 150/10 (2002); Ind. Code §§5–2–12–1 to
5–2–12–13 (West Supp. 1995); 1995 Iowa Legis. Serv. 146 (enacted May
3, 1995); Kan. Stat. Ann. §§22–4901 to 22–4910 (1995); Ky. Rev. Stat.
Ann. §§17.500 to 17.540 (West Supp. 1994); La. Stat. Ann. §§15:540 to
15:549 (West Supp. 1995); Me. Rev. Stat. Ann., Tit. 34–A, §§11001 to
11004 (West Supp. 1995); 1995 Md. Laws p. 142 (enacted May 9, 1995);
Mass. Gen. Laws Ann., ch. 6, §178D; 1994 Mich. Pub. Acts p. 295
(enacted July 13, 1994); Minn. Stat. §243.166 (1992 and Supp. 1995);
Miss. Code Ann. §§45–33–1 to 45–33–19 (Supp. 1995); Mo. Rev. Stat.
§§566.600 to 566.625 (Supp. 1996); Mont. Code Ann. §§46–23–501 to
46–23–507 (1994); Neb. Rev. Stat. §§4001 to 4014; Nev. Rev. Stat.
§§207.080, 207.151 to 207.157 (1992 and Supp. 1995); N. H. Rev. Stat.
Ann. §§632–A:11 to 632–A:19 (Supp. 1995); N. J. Stat. Ann. §§2c:7–1 to
2c:7–11 (1995); N. M. Stat. Ann. §§29–11A–1 to 29–11A–8 (Supp. 1995);
N. Y. Correct. Law Ann. §§168 to 168–V (West Supp. 1996); N. C. Gen.
Stat. Ann. §§14–208.5–10 (Lexis Supp. 1995); N. D. Cent. Code §12.1–
32–15 (Lexis Supp. 1995); Ohio Rev. Code Ann. §§2950.01–.08 (Baldwin
1997); Okla. Stat., Tit. 57, §§582–584 (2003 Supp.); Ore. Rev. Stat.
§§181.507 to 181.519 (1993); 1995 Pa. Laws p. 24 (enacted Oct. 24,
1995); R. I. Gen. Laws §11–37–16 (1994); S. C. Code Ann. §23–3–430;
S. D. Codified Laws §§22–22–30 to 22–22–41 (Supp. 1995) Tenn. Code
Ann. §§40–39–101 to 40–39–108 (2003); Tex. Rev. Civ. Stat. Ann., Art.
6252–13c.1 (Vernon Supp. 1996); Utah Code Ann. §§53–5–212.5, 77–
27–21.5 (Lexis Supp. 1995); Vt. Stat. Ann., Tit. 13, §5402; Va. Code
Ann. §§19.2–298.1 to 19.2–390.1 (Lexis 1995); Wash. Rev. Code
§§4.24.550, 9A.44.130, 9A.44.140, 10.01.200, 70.48.470, 72.09.330 (1992
                     Cite as: 554 U. S. ____ (2008)                    11

                          ALITO, J., dissenting

District of Columbia now have statutes permitting
the involuntary commitment of sexual predators,4 and at
least 12 States have enacted residency restrictions for sex
offenders.5
——————
and Supp. 1996); W. Va. Code §§61–8F–1 to 61–8F–8 (Lexis Supp.
1995); Wis. Stat. §175.45 (Supp. 1995); Wyo. Stat. Ann. §§7–19–301 to
7–19–306 (1995).
   4 Those States are Arizona, California, Connecticut, the District of

Columbia, Florida, Illinois, Iowa, Kansas, Kentucky, Massachusetts,
Minnesota, Missouri, Nebraska, New Jersey, North Dakota, Oregon,
Pennsylvania, South Carolina, Texas, Virginia, Washington, and
Wisconsin. See Ariz. Rev. Stat. §§36–3701 to 36–3713 (West 2003 and
Supp. 2007); Cal. Welf. & Inst. Code Ann. §§6600 to 6609.3 (West 1998
and Supp. 2008); Conn. Gen. Stat. §17a–566 (1998); D. C. Code §§22–
3803 to 22–3811 (2001); Fla. Stat. §§394.910 to 394.931 (West 2002 and
Supp. 2005); Ill. Comp. Stat., ch. 725, §§207/1 to 207/99 (2002); Iowa
Code §§229A.1–.16 (Supp. 2005); Kan. Stat. Ann. §59–29a02 (2004 and
Supp. 2005); Ky. Rev. Stat. Ann. §202A.051 (West ___); Mass. Gen.
Laws, ch. 123A (1989); Minn. Stat. §253B.02 (1992); Mo. Ann. Stat.
§§632.480 to 632.513 (West 2000 and Supp. 2006); Neb. Rev. Stat.
§§83–174 to 83–174.05 (2007); N. J. Stat. Ann. §§30:4–27.24 to 30:4–
27.38 (West Supp. 2004); N. D. Cent. Code Ann. §25–03.3 (Lexis 2002);
Ore. Rev. Stat. §426.005 (1998); Pa. Stat. Ann., Tit. 42, §§9791 to
9799.9 (2007); S. C. Code Ann. §§44–48–10 to 44–48–170 (2002 and
Supp. 2007); Tex. Health & Safety Code Ann. §§841.001 to 841.147
(West 2003); Va. Code Ann. §§37.2–900 to 37.2–920 (2006 and Supp.
2007); Wash. Rev. Code §71.09.010 (West 1992 and Supp. 2002); Wis.
Stat. §980.01–13 (2005).
   5 See Ala. Code §15–20–26 (Supp. 2000) (restricts sex offenders from

residing or accepting employment within 2,000 feet of school or child-
care facility); Ark. Code Ann. §5–14–128 (Supp. 2007) (unlawful for
level three or four sex offenders to reside within 2,000 feet of school or
daycare center); Cal. Penal Code Ann. §3003 (West Supp. 2008) (parol-
ees may not live within 35 miles of victim or witnesses, and certain sex
offenders on parole may not live within a quarter mile from a primary
school); Fla. Stat. §947.1405(7)(a)(2) (2001) (released sex offender with
victim under 18 prohibited from living within 1,000 feet of a school,
daycare center, park, playground, or other place where children regu-
larly congregate); Ga. Code Ann. §42–1–13 (Supp. 2007) (sex offenders
required to register shall not reside within 1,000 feet of any childcare
facility, school, or area where minors congregate); Ill. Comp. Stat., ch.
720, §5/11–9.3(b–5) (Supp. 2008) (child sex offenders prohibited from
12                    KENNEDY v. LOUISIANA

                         ALITO, J., dissenting

   Seeking to counter the significance of the new capital
child-rape laws enacted during the past two years, the
Court points out that in recent months efforts to enact
similar laws in five other States have stalled. Ante, at 21.
These developments, however, all took place after our
decision to grant certiorari in this case, see 552 U. S. ___
(2008), which gave state legislators reason to delay the
enactment of new legislation until the constitutionality of
such laws was clarified. And there is no evidence of which
I am aware that these legislative initiatives failed because
the proposed laws were viewed as inconsistent with our
society’s standards of decency.
   On the contrary, the available evidence suggests other-
wise. For example, in Colorado, the Senate Appropria-
tions Committee in April voted 6 to 4 against Senate Bill
195, reportedly because it “would have cost about
$616,000 next year for trials, appeals, public defenders,
and prison costs.” Associated Press, Lawmakers Reject
Death Penalty for Child Sex Abusers, Denver Post, Apr.
11, 2008. Likewise, in Tennessee, the capital child-rape
bill was withdrawn in committee “because of the high
associated costs.” The bill’s sponsor stated that “ ‘[b]e-
cause of the state’s budget situation, we thought to with-
——————
knowingly residing within 500 feet of schools); Ky. Rev. Stat. Ann.
§17.495 (West 2000) (registered sex offenders on supervised release
shall not reside within 1,000 feet of school or childcare facility); La.
Rev. Stat. Ann. §14:91.1 (West Supp. 2004) (sexually violent predators
shall not reside within 1,000 feet of schools unless permission is given
by school superintendent); Ohio Rev. Code Ann. §2950.031 (Lexis 2003)
(sex offenders prohibited from residing within 1,000 feet of school);
Okla. Stat., Tit. 57, §590 (West 2003) (prohibits sex offenders from
residing within 2,000 feet of schools or educational institutions); Ore.
Rev. Stat. §§144.642, 144.643 (1999) (incorporates general prohibition
on supervised sex offenders living near places where children reside);
Tenn. Code Ann. §40–39–111 (2006) (repealed by Acts 2004, ch. 921, §4,
effective Aug. 1, 2004) (sex offenders prohibited from establishing
residence within 1,000 feet of school, childcare facility, or victim).
                    Cite as: 554 U. S. ____ (2008)                 13

                         ALITO, J., dissenting

draw that bill. . . . We’ll revisit it next year to see if we
can reduce the cost of the fiscal note.’ ” Green, Small
Victory in Big Fight for Tougher Sex Abuse Laws, The
Leaf-Chronicle, May 8, 2008, p. 1A. Thus, the failure to
enact capital child-rape laws cannot be viewed as evidence
of a moral consensus against such punishment.
                              E
   Aside from its misleading tally of current state laws, the
Court points to two additional “objective indicia” of a
“national consensus,” ante, at 11, but these arguments are
patent makeweights. The Court notes that Congress has
not enacted a law permitting a federal district court to
impose the death penalty for the rape of a child, ante, at
12–13, but due to the territorial limits of the relevant
federal statutes, very few rape cases, not to mention child-
rape cases, are prosecuted in federal court. See 18 U. S. C.
§§2241, 2242 (2000 ed. and Supp. V); United States Sen-
tencing Commission, Report to Congress: Analysis of
Penalties for Federal Rape Cases, p. 10, Table 1. Con-
gress’ failure to enact a death penalty statute for this tiny
set of cases is hardly evidence of Congress’ assessment of
our society’s values.6
   Finally, the Court argues that statistics about the num-
ber of executions in rape cases support its perception of a
“national consensus,” but here too the statistics do not
support the Court’s position. The Court notes that the last
execution for the rape of a child occurred in 1964, ante, at
23, but the Court fails to mention that litigation regarding
the constitutionality of the death penalty brought execu-
tions to a halt across the board in the late 1960’s. In 1965
and 1966, there were a total of eight executions for all
——————
  6 Moreover, as noted in the petition for rehearing, the Uniform Code
of Military Justice permits such a sentence. See 10 U. S. C. §856;
Manual for Courts-Martial, United States, Part II, Ch. X, Rule
1004(c)(9) (2008); id., Part IV, ¶45.f(1).
14                     KENNEDY v. LOUISIANA

                           ALITO, J., dissenting

offenses, and from 1968 until 1977, the year when Coker
was decided, there were no executions for any crimes.7
The Court also fails to mention that in Louisiana, since
the state law was amended in 1995 to make child rape a
capital offense, prosecutors have asked juries to return
death verdicts in four cases. See State v. Dickerson, 01–
1287 (La. App. 6/26/02), 822 So. 2d 849 (2002); State v.
LeBlanc, 01–1322 (La. App. 5/13/01), 788 So. 2d 1255;
2005–1981 (La. Sup. Ct. 5/22/07), 957 So. 2d 757; State v.
Davis, Case No. 262,971 (1st Jud. Dist., Caddo Parish,
La.) (cited in Brief for Respondent 42, and n. 38). In two of
those cases, Louisiana juries imposed the death penalty.
See 2005–1981 (La. Sup. Ct. 5/22/07), 957 So. 2d 757;
Davis, supra. This 50% record is hardly evidence that
juries share the Court’s view that the death penalty for
the rape of a young child is unacceptable under even the
most aggravated circumstances.8
                              F
  In light of the points discussed above, I believe that the
“objective indicia” of our society’s “evolving standards of
decency” can be fairly summarized as follows. Neither
Congress nor juries have done anything that can plausibly
be interpreted as evidencing the “national consensus” that
the Court perceives. State legislatures, for more than 30
years, have operated under the ominous shadow of the
Coker dicta and thus have not been free to express their
own understanding of our society’s standards of decency.
And in the months following our grant of certiorari in this

——————
  7 Department of Justice, Bureau of Justice Statistics, online at

http://www.ojp.usdoj.gov/bjs/glance/tables/exetab.htm; see also Death
Penalty Information Center, Executions in the U. S. 1608–2002:
The ESPY File Executions by Date (2007), online at http://www.death
penaltyinfo.org/ESPYyear.pdf.
  8 Of course, the other five capital child rape statutes are too recent for

any individual to have been sentenced to death under them.
                 Cite as: 554 U. S. ____ (2008)           15

                     ALITO, J., dissenting

case, state legislatures have had an additional reason to
pause. Yet despite the inhibiting legal atmosphere that
has prevailed since 1977, six States have recently enacted
new, targeted child-rape laws.
   I do not suggest that six new state laws necessarily
establish a “national consensus” or even that they are sure
evidence of an ineluctable trend. In terms of the Court’s
metaphor of moral evolution, these enactments might
have turned out to be an evolutionary dead end. But they
might also have been the beginning of a strong new evolu-
tionary line. We will never know, because the Court today
snuffs out the line in its incipient stage.
                              II
                              A
  The Court is willing to block the potential emergence of
a national consensus in favor of permitting the death
penalty for child rape because, in the end, what matters is
the Court’s “own judgment” regarding “the acceptability of
the death penalty.” Ante, at 24. Although the Court has
much to say on this issue, most of the Court’s discussion is
not pertinent to the Eighth Amendment question at hand.
And once all of the Court’s irrelevant arguments are put
aside, it is apparent that the Court has provided no coher-
ent explanation for today’s decision.
  In the next section of this opinion, I will attempt to weed
out the arguments that are not germane to the Eighth
Amendment inquiry, and in the final section, I will ad-
dress what remains.
                             B
  A major theme of the Court’s opinion is that permitting
the death penalty in child-rape cases is not in the best
interests of the victims of these crimes and society at
large. In this vein, the Court suggests that it is more
painful for child-rape victims to testify when the prosecu-
16                KENNEDY v. LOUISIANA

                     ALITO, J., dissenting

tion is seeking the death penalty. Ante, at 32. The Court
also argues that “a State that punishes child rape by
death may remove a strong incentive for the rapist not to
kill the victim,” ante, at 35, and may discourage the re-
porting of child rape, ante, at 34–35.
   These policy arguments, whatever their merits, are
simply not pertinent to the question whether the death
penalty is “cruel and unusual” punishment. The Eighth
Amendment protects the right of an accused. It does not
authorize this Court to strike down federal or state crimi-
nal laws on the ground that they are not in the best inter-
ests of crime victims or the broader society. The Court’s
policy arguments concern matters that legislators
should—and presumably do—take into account in deciding
whether to enact a capital child-rape statute, but these
arguments are irrelevant to the question that is before us
in this case. Our cases have cautioned against using “ ‘the
aegis of the Cruel and Unusual Punishment Clause’ to cut
off the normal democratic processes,” Atkins v. Virginia,
536 U. S. 304, 323 (2002) (Rehnquist, C. J., dissenting), in
turn quoting Gregg v. Georgia, 428 U. S. 153, 176 (1976),
(joint opinion of Stewart, Powell, and STEVENS, JJ.), but
the Court forgets that warning here.
   The Court also contends that laws permitting the death
penalty for the rape of a child create serious procedural
problems. Specifically, the Court maintains that it is not
feasible to channel the exercise of sentencing discretion in
child-rape cases, ante, at 29, and that the unreliability of
the testimony of child victims creates a danger that inno-
cent defendants will be convicted and executed, ante, at
33–34. Neither of these contentions provides a basis for
striking down all capital child-rape laws no matter how
carefully and narrowly they are crafted.
   The Court’s argument regarding the structuring of
sentencing discretion is hard to comprehend. The Court
finds it “difficult to identify standards that would guide
                  Cite as: 554 U. S. ____ (2008)           17

                      ALITO, J., dissenting

the decisionmaker so the penalty is reserved for the most
severe cases of child rape and yet not imposed in an arbi-
trary way.” Ante, at 29. Even assuming that the age of a
child is not alone a sufficient factor for limiting sentencing
discretion, the Court need only examine the child-rape
laws recently enacted in Texas, Oklahoma, Montana, and
South Carolina, all of which use a concrete factor to limit
quite drastically the number of cases in which the death
penalty may be imposed. In those States, a defendant
convicted of the rape of a child may be sentenced to death
only if the defendant has a prior conviction for a specified
felony sex offense. See Mont. Code Ann. §45–5–503(3)(c)
(2007) (“If the offender was previously convicted of [a
felony sexual offense] . . . the offender shall be . . . pun-
ished by death . . .”); Okla. Stat., Tit. 10, §7115(K) (West
Supp. 2008) (“Notwithstanding any other provision of law,
any parent or other person convicted of forcible anal or
oral sodomy, rape, rape by instrumentation, or lewd mo-
lestation of a child under fourteen (14) years of age subse-
quent to a previous conviction for any offense of forcible
anal or oral sodomy, rape, rape by instrumentation, or
lewd molestation of a child under fourteen (14) years of
age shall be punished by death”); S. C. Code Ann. §16–3–
655(C)(1) (Supp. 2007) (“If the [defendant] has previously
been convicted of, pled guilty or nolo contendere to, or
adjudicated delinquent for first degree criminal sexual
conduct with a minor who is less than eleven years of age
. . . he must be punished by death or by imprisonment for
life”); Tex. Penal Code Ann. §12.42(c)(3) (2007 Supp.); (“[A]
defendant shall be punished for a capital felony if it is
shown on the trial of an offense under Section 22.021 . . .
that the defendant has previously been finally convicted of
[a felony sexual offense against a victim younger than
fourteen years of age]”).
    Moreover, it takes little imagination to envision other
limiting factors that a State could use to structure sen-
18                KENNEDY v. LOUISIANA

                     ALITO, J., dissenting

tencing discretion in child rape cases. Some of these
might be: whether the victim was kidnapped, whether the
defendant inflicted severe physical injury on the victim,
whether the victim was raped multiple times, whether the
rapes occurred over a specified extended period, and
whether there were multiple victims.
   The Court refers to limiting standards that are “indefi-
nite and obscure,” ante, at 30, but there is nothing indefi-
nite or obscure about any of the above-listed aggravating
factors. Indeed, they are far more definite and clear-cut
than aggravating factors that we have found to be ade-
quate in murder cases. See, e.g., Arave v. Creech, 507
U. S. 463, 471 (1993) (whether the defendant was a “ ‘cold-
blooded, pitiless slayer’ ”); Walton v. Arizona, 497 U. S.
639, 646 (1990) (whether the “ ‘perpetrator inflict[ed]
mental anguish or physical abuse before the victim’s
death’ ”); Jurek v. Texas, 428 U. S. 262, 269 (1976) (joint
opinion of Stewart, Powell, and STEVENS, JJ.) (whether
the defendant “ ‘would commit criminal acts of violence
that would constitute a continuing threat to society’ ”). For
these reasons, concerns about limiting sentencing discre-
tion provide no support for the Court’s blanket condemna-
tion of all capital child-rape statutes.
   That sweeping holding is also not justified by the
Court’s concerns about the reliability of the testimony of
child victims. First, the Eighth Amendment provides a
poor vehicle for addressing problems regarding the admis-
sibility or reliability of evidence, and problems presented
by the testimony of child victims are not unique to capital
cases. Second, concerns about the reliability of the testi-
mony of child witnesses are not present in every child-rape
case. In the case before us, for example, there was undis-
puted medical evidence that the victim was brutally raped,
as well as strong independent evidence that petitioner was
the perpetrator. Third, if the Court’s evidentiary concerns
have Eighth Amendment relevance, they could be ad-
                 Cite as: 554 U. S. ____ (2008)          19

                     ALITO, J., dissenting

dressed by allowing the death penalty in only those child-
rape cases in which the independent evidence is sufficient
to prove all the elements needed for conviction and imposi-
tion of a death sentence. There is precedent for requiring
special corroboration in certain criminal cases. For exam-
ple, some jurisdictions do not allow a conviction based on
the uncorroborated testimony of an accomplice. See, e.g.,
Ala. Code 12–21–222 (1986); Alaska Stat. §12.45.020
(1984); Ark. Code Ann. §16–89–111(e)(1) (1977); Cal.
Penal Code Ann. §1111 (West 1985); Ga. Code Ann. §24–
4–8 (1995); Idaho Code §19–2117 (Lexis 1979); Minn. Stat.
§634.04 (1983); Mont. Code Ann. §46–16–213 (1985); Nev.
Rev. Stat. §175.291 (1985); N. D. Cent. Code Ann. §29–21–
14 (1974); Okla. St., Tit. 22, §742 (West 1969); Ore. Rev.
Stat. §136.440 (1984); S. D. Codified Laws §23A–22–8
(1979). A State wishing to permit the death penalty in
child-rape cases could impose an analogous corroboration
requirement.
                               C
   After all the arguments noted above are put aside, what
is left? What remaining grounds does the Court provide to
justify its independent judgment that the death penalty
for child rape is categorically unacceptable? I see two.
                             1
  The first is the proposition that we should be “most
hesitant before interpreting the Eighth Amendment to
allow the extension of the death penalty.” Ante, at 25
(emphasis added); see also ante, at 27, 30 (referring to
expansion of the death penalty). But holding that the
Eighth Amendment does not categorically prohibit the
death penalty for the rape of a young child would not
“extend” or “expand” the death penalty. Laws enacted by
the state legislatures are presumptively constitutional,
Gregg, 428 U. S., at 175 (joint opinion of Stewart, Powell,
20                    KENNEDY v. LOUISIANA

                          ALITO, J., dissenting

and STEVENS, JJ.) (“[I]n assessing a punishment selected
by a democratically elected legislature against the consti-
tutional measure, we presume its validity”), and until
today, this Court has not held that capital child rape laws
are unconstitutional, see ante, at 17 (Coker “does not
speak to the constitutionality of the death penalty for child
rape, an issue not then before the Court”). Consequently,
upholding the constitutionality of such a law would not
“extend” or “expand” the death penalty; rather, it would
confirm the status of presumptive constitutionality that
such laws have enjoyed up to this point. And in any event,
this Court has previously made it clear that “[t]he Eighth
Amendment is not a ratchet, whereby a temporary con-
sensus on leniency for a particular crime fixes a perma-
nent constitutional maximum, disabling States from giv-
ing effect to altered beliefs and responding to changed
social conditions.” Harmelin v. Michigan, 501 U. S. 957,
990 (1991) (principal opinion); see also Gregg, supra, at
176 (joint opinion of Stewart, Powell, and STEVENS, JJ.).
                               2
   The Court’s final—and, it appears, principal—
justification for its holding is that murder, the only crime
for which defendants have been executed since this
Court’s 1976 death penalty decisions,9 is unique in
its moral depravity and in the severity of the injury that
it inflicts on the victim and the public. See ante, at
27–29. But the Court makes little attempt to defend these
conclusions.
   With respect to the question of moral depravity, is it
really true that every person who is convicted of capital
murder and sentenced to death is more morally depraved
——————
  9 Greggv. Georgia, 428 U. S. 153 (1976); Proffitt v. Florida, 428 U. S.
242 (1976); Jurek v. Texas, 428 U. S. 262 (1976); Woodson v. North
Carolina, 428 U. S. 280 (1976); Roberts v. Louisiana, 428 U. S. 325
(1976).
                 Cite as: 554 U. S. ____ (2008)           21

                     ALITO, J., dissenting

than every child rapist? Consider the following two cases.
In the first, a defendant robs a convenience store and
watches as his accomplice shoots the store owner. The
defendant acts recklessly, but was not the triggerman and
did not intend the killing. See, e.g., Tison v. Arizona, 481
U. S. 137 (1987). In the second case, a previously con-
victed child rapist kidnaps, repeatedly rapes, and tortures
multiple child victims. Is it clear that the first defendant
is more morally depraved than the second?
   The Court’s decision here stands in stark contrast to
Atkins and Roper, in which the Court concluded that
characteristics of the affected defendants—mental retar-
dation in Atkins and youth in Roper—diminished their
culpability. See Atkins, 536 U. S., at 305; Roper, 543 U. S.,
at 571. Nor is this case comparable to Enmund v. Florida,
458 U. S. 782 (1982), in which the Court held that the
Eighth Amendment prohibits the death penalty where the
defendant participated in a robbery during which a mur-
der was committed but did not personally intend for lethal
force to be used. I have no doubt that, under the prevail-
ing standards of our society, robbery, the crime that the
petitioner in Enmund intended to commit, does not evi-
dence the same degree of moral depravity as the brutal
rape of a young child. Indeed, I have little doubt that, in
the eyes of ordinary Americans, the very worst child rap-
ists—predators who seek out and inflict serious physical
and emotional injury on defenseless young children—are
the epitome of moral depravity.
   With respect to the question of the harm caused by the
rape of child in relation to the harm caused by murder, it
is certainly true that the loss of human life represents a
unique harm, but that does not explain why other grievous
harms are insufficient to permit a death sentence. And
the Court does not take the position that no harm other
than the loss of life is sufficient. The Court takes pains to
limit its holding to “crimes against individual persons”
22                KENNEDY v. LOUISIANA

                     ALITO, J., dissenting

and to exclude “offenses against the State,” a category that
the Court stretches—without explanation—to include
“drug kingpin activity.” Ante, at 27. But the Court makes
no effort to explain why the harm caused by such crimes is
necessarily greater than the harm caused by the rape of
young children. This is puzzling in light of the Court’s
acknowledgment that “[r]ape has a permanent psychologi-
cal, emotional, and sometimes physical impact on the
child.” Ante, at 24. As the Court aptly recognizes, “[w]e
cannot dismiss the years of long anguish that must be
endured by the victim of child rape.” Ante, at 25.
   The rape of any victim inflicts great injury, and “[s]ome
victims are so grievously injured physically or psychologi-
cally that life is beyond repair.” Coker, 433 U. S., at 603
(opinion of Powell, J.). “The immaturity and vulnerability
of a child, both physically and psychologically, adds a
devastating dimension to rape that is not present when an
adult is raped.” Meister, Murdering Innocence: The Con-
stitutionality of Capital Child Rape Statutes, 45 Ariz. L.
Rev. 197, 208–209 (2003). See also State v. Wilson, 96–
1392, p. 6 (La. Sup. Ct. 12/13/96),685 So. 2d 1063, 1067;
Broughton, “On Horror’s Head Horrors Accumulate”: A
Reflective Comment on Capital Child Rape Legislation, 39
Duquesne L. Rev. 1, 38 (2000). Long-term studies show
that sexual abuse is “grossly intrusive in the lives of chil-
dren and is harmful to their normal psychological, emo-
tional and sexual development in ways which no just or
humane society can tolerate.” C. Bagley & K. King, Child
Sexual Abuse: The Search for Healing 2 (1990).
   It has been estimated that as many as 40% of 7- to 13-
year-old sexual assault victims are considered “seriously
disturbed.” A. Lurigio, M. Jones, & B. Smith, Child Sex-
ual Abuse: Its Causes, Consequences, and Implications for
Probation Practice, 59 Sep Fed. Probation 69, 70 (1995).
Psychological problems include sudden school failure,
unprovoked crying, dissociation, depression, insomnia,
                 Cite as: 554 U. S. ____ (2008)           23

                     ALITO, J., dissenting

sleep disturbances, nightmares, feelings of guilt and infe-
riority, and self-destructive behavior, including an in-
creased incidence of suicide. Meister, supra, at 209;
Broughton, supra, at 38; Glazer, Child Rapists Beware!
The Death Penalty and Louisiana’s Amended Aggravated
Rape Statute, 25 Am. J. Crim. L. 79, 88 (1997).
  The deep problems that afflict child-rape victims often
become society’s problems as well. Commentators have
noted correlations between childhood sexual abuse and
later problems such as substance abuse, dangerous sexual
behaviors or dysfunction, inability to relate to others on an
interpersonal level, and psychiatric illness. Broughton,
supra, at 38; Glazer, supra, at 89; Handbook on Sexual
Abuse of Children 7 (L. Walker ed. 1988). Victims of child
rape are nearly 5 times more likely than nonvictims to be
arrested for sex crimes and nearly 30 times more likely to
be arrested for prostitution. Ibid.
  The harm that is caused to the victims and to society at
large by the worst child rapists is grave. It is the judg-
ment of the Louisiana lawmakers and those in an increas-
ing number of other States that these harms justify the
death penalty. The Court provides no cogent explanation
why this legislative judgment should be overridden. Con-
clusory references to “decency,” “moderation,” “restraint,”
“full progress,” and “moral judgment” are not enough.
                             III
  In summary, the Court holds that the Eighth Amend-
ment categorically rules out the death penalty in even the
most extreme cases of child rape even though: (1) This
holding is not supported by the original meaning of the
Eighth Amendment; (2) neither Coker nor any other prior
precedent commands this result; (3) there are no reliable
“objective indicia” of a “national consensus” in support of
the Court’s position; (4) sustaining the constitutionality of
the state law before us would not “extend” or “expand” the
24                KENNEDY v. LOUISIANA

                     ALITO, J., dissenting

death penalty; (5) this Court has previously rejected the
proposition that the Eighth Amendment is a one-way
ratchet that prohibits legislatures from adopting new
capital punishment statutes to meet new problems; (6) the
worst child rapists exhibit the epitome of moral depravity;
and (7) child rape inflicts grievous injury on victims and
on society in general.
  The party attacking the constitutionality of a state
statute bears the “heavy burden” of establishing that the
law is unconstitutional. Gregg, 428 U. S., at 175 (joint
opinion of Stewart, Powell, and STEVENS, JJ.). That bur-
den has not been discharged here, and I would therefore
affirm the decision of the Louisiana Supreme Court.